   

 

‘iy a
yoga ~ / ery? 7
GSE Bond Antitrust seotleiegh ey Mee A! / 7 L/ ] 2026
s/o A.B. Data, Ltd. i oe oe jp / ,
P.O. Box 173084 NO Py fey
Milwaukee, WI 53217 : oI oh a, . Jf ae
oN , q ak : - ss
So ®
COURT-APPROVED NOTICE REGARDING i
- ? inre GSE Bonds Antitrust Litigation Settlement
ZA «J i 2 g
. “ \ f ~ “T — { et . : 3
| LS tS ridvcu Mas : {4 WAS Ae uc 1 3
e . } ™, Over 3
WW ad e Wwe Weve, out ork. LOA :

eaid we had to Compile a line
by end af day 2/5/20 Wet ie
Veal Ceme te cee Uther or Nac"
well be = 2 AuAH VY |
Kenly what cont woeld aWow Yhose
Tine Prine ° eure. (ile athe U2 &
“ep Ve sound’ Soe cles wi hot (Rave hed
othe cutevpecte
Mockwel PABal/
TBP Eucalyptus
Povedide. \Vabi,, h~2 85253

 
Case 1:19-cv-01704-JSR Document 386 Filed 02/20/20 Page 2 of 25

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

IN RE GSE BONDS ANTITRUST

ey 6s tow. .
LITIGATION Case No. 1:19-cy-01704 (JSR)

 

 

PROOF OF CLAIM FORM

I INSTRUCTIONS

1, If you entered into a GSE Bond Transaction with one or more Defendants trom January 1, 2009 through and including
January 1, 2019 (“Settlement Class Period), you may be eligible to receive a payment from $29.5 million i in settlements reached
in In re GSE Bonds Antitrust Litigation, No. 1:19-cv-01704-JSR (S.D.N.Y).

2. “GSE Bond Transaction” means any purchase, sale, or other transaction in the secondary market with respect to any GSE
Bond. “GSE Bond” means any and each unsecured bond or debt instrument (i.e., senior debt, subordinated debt, and junior
subordinated debt) regardless of currency or credit quality, issued by Federal National Mortgage Association, Federal Home
Loan Mortgage Corporation, Federal Farm Credit Banks, and Federal Home Loan Banks. “Defendants” means Barclays Capital
Inc.; BNP Paribas Securities Corp.; Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC; Deutsche Bank
Securities Inc.; First Tennessee Bank, N.A.; FTN Financial Securities Corp.; Goldman Sachs & Co. LLC; J. P. Morgan
Securities LLC; Merrill Lynch, Pierce, Fenner & Smith Inc.; TD Securities (USA) LLC; Nomura Securities International, Inc.;
HSBC Securities (USA) Inc.; Cantor Fitzgerald & Co.; SG Americas Securities LLC; Morgan Stanley & Co., LLC; and UBS
Securities LLC,

3. Unless otherwise defined herein, all capitalized terms contained in this proof of claim form (“Claim Form”) have the same
meaning as defined in the Notice of Pendency of Class Action, Hearing on Proposed Settlements and Attorneys’ Fees Petition,
and Right to Share in Net Settlement Fund (“Notice”) and the Stipulations and Agreements of Settlement (“Stipulations”),
which are available at www.GSEBondAntitrustSettlement.com.

4. It is important that you read the Notice that accompanies this Claim Form. By signing and submitting this Claim Form,
you will be certifying that you have read the Notice, including the terms of the Releases described in the Notice and provided
for in the Stipulations.

5. To be eligible to receive a payment from the Net Settlement Fund, you must electronically submit a Claim Form along
with the required data and/or information described in Sections Ill and IV below. Te be considered timely, your Claim must
be submitted online at www.GSEBondAntitrustSettlement.com by 11:59 p.m. Eastern Time on February 5, 2020. If you
are unable to submit the required data electronically as described below at Sections III and IV, you should call the Claims
Administrator for further instructions.

6. As described in Section IIL below, you may be required to submit additional information about the GSE Bond
Transactions that you submit as part of your Claim, but only if you are contacted and instructed to do so by the Claims
Administrator.

7. Your payment amount will be determined based on the Claims Administrator’s review of your Claim and calculated
pursuant to the Plan of Distribution that the Court approves. Submission of a Claim Form does not guarantee that you will
receive a payment ftom the Settlement. For more information, please refer to the Notice and Plan of Distribution available at
www.GsEBondAntitrustSettlement.com.

8. Separate Claim Forms should be submitted for each separate legal entity. Conversely, a single Claim Form should be
submitted on behalf of only one legal entity.

9. If you have questions about submitting a Claim or need additional copies of the Claim Form or the Notice, you may
contact the Claims Administrator.

 

. CLAIMANT IDENTIFICATION
The Claims Administrator will use this information for all communications relevant to this Claim Form. If this information
changes, please notify the Claims Administrator in writing. If you are a trustee, executor, administrator, custodian, or other
nominee and are completing and signing this Claim Form on behalf of the Claimant, you must attach documentation showing
your authority to act on behalf of the Claimant.

(ife calling from outside | the United States or Canada, call 1-414- 961- 6546).
19-cv-01704-JSR Document 386 Filed 02/20/20 Page 3 of 25

Case 1

ny

OOCCCOOG SOOO FOTTOTOELOOETETSTI

 

 

S-196-F Uy" | eS “epece5 0

 

 

G10 “Z} Jaquiosagd, 75

anne MOUNULOfE JHUSHINDD sof 10 BIYOS! $74] TUIPIOTI2 WFO F, YABL_D OYE 10 J2HOD YZ JOBTLOI JOU OP BSGI}T nase

WHIPISIUN LRU puogg” SH Wo
LIZES LAY “Aagre yy
PRGLLT Xo “OE

YY Bred “aw O9
yaswanag smwey Peg ISH

 
 

49 Psrtan aii SPisMG WOT

 

REM IO(SEES- | O85 }
aN anuuted2 JO} ad
EC PUR “LUO, CED Wawa 8 ¢ HOUND
COGS FURS PASTS mee SPHORISTS AAA Te ASIASI moe vO SPQELVAR aIe YO
RS Sey SAZURULINS SONOR! SUL

    

         

 

 

aapAIS

4 SOMGLISICE | jo ueig pur coemndys aq ut

  

SPqAP Way “VANNEENSI] JO Telg pee Tory
ve DNGERSHT § dF

 

LUGHVWIGTUL BIG IAL ON) | OE MOLT “6E

  

ELLE?
preuas 36 avoqdaya %q Surrey womemas agi ye yeads 07 onbad wuuws no, ‘Tasenag peay-a9 Aq paasazdai og ye
AC SSID Wsusmes Aay yOsNp astausdyo Avud ynoD sq] se io “ETAT ‘by Arenuer
aS SOSSAIPPR ayy Jw fasomery sqaes ceceptoe per pasane)

     

 

i are Aa veg yons “gg gonsenb ur gy.
mos jo sados Falaiss pu ‘vousalqe mosé pue souemmadde fo 2oueu B pINEg je ¥
sunoD GBnoIgy IO Aqenpiarpar 2 SUsdNS EMO INOK ye GONAY sq) Ul
yeadds 0) Wem nOA 11 “Saueay womans ag ye yeads 0; wowsiaad

 

 

 

    

(SULIVapy SUS PISS sy] vy yuadg y egy “6E

   
  

 

3 AMT Bat NOK we ose SeuInG YW sapisueo GIA UNCON “su

  

ZPOLIVALE JUSUEDIIIOS BUY $1 SWCD O2 BACLT 1 OE “Bz

 

“papeadde aq ABUT UOISIOSP $.JINED YL UOISt QW YSU FEM GNGD ay Gagan Jo ort TAL BOLIES PY WIGUISTNSS 3y

AOE Ont you rep 3 2 A “ABIL SE ye US ant wpe A un #99 aay ‘suonsaigo Ave 228 a] | QORLg JQ] SPIVKAT DAIS
Sue poe *s

fia pneg

 

 
  
 

 

5 oEy = yasmnansss aun 32

 

— aa

 

JoAB2 FODIVUE 23013 GIGS JUaws SM Op IMA PU Sty ALAR NOS op oy ued nOA

JE pagne o1 page you op nak qSnouTy “ROA oO} SdQOT IONILA UY IO BRP JUBAHP EO} PIacul og Xewa Bair UROILES 2G

oD 1s wad 905 3 eH) sams pane 9 urqaAoIA Nomeg [aed S104 MN JO DUNSIQ

gz Arenygag vo Suuesy qwacasnag ag) Prog PE nap sq

JWewasysg oy sagadd y 02 WHSTAA SPIIIC LNGD G2 TAG SITAR PUT WI AK “Lt
SNRIVGA INGA ELGS S.TaGS GEL

Jag aR Ie IC ye sasuadyg uo!

 

 
 

CUStTNNaY ays} yh

 

 

SIU] PUE Sag] .SXBU 1GQe Ic}

2
bh

 

MITTS é ISG AMA 3e tasgy Sowa
BU) ASIATI OF YSEA nOA BT TOT Gg Avenuer AYE SHSHIAA LUMSPISS AGh
gysanbaz 3 fo at sgORO Nye JOP ysariba: aey yO Kreuuans

      

         

  

 

 

WSSS ay jo condaoat ap wo Bainioze
{ ESTE SARHORE

Ba shi "PUN. ie 42% St Gaigs SAMLIONE Uf OOO OOF PS Jo Pree

aS fasUneD | pes]-oH “Sapwey wuss of 02 OUg “puny wiaGapiog ap Jo je sesaadyq] eonesgry pee

JO MEME UE JOE ROD sq OL Kidde ARLE Jas! sino) PEs Pon wm { yusur aes ae _ Steaasens pee

 
   

 

ae 10y BAO {|
SA2030

  
  

A” Sysos ysysad-jo-yne Age 40} pasiquNss IO 393]

 

ERIE SE Ss EMey A HLA, MOH "St
Ames ys 200 ang Sear nos atagy ome mod Ag paywasan
MISGIO WOU TEA NO A “poms ws Res, ae tag] sasua
WE LUMO) PESTO TSUNEO pes yal ayes are node eH 383 a

               

 
 

 

Rid 2
PeOlg Ste
Peet auot,

 

peoig * 38 O09

   

 

OX GAELNGS Fa Taw Sa SL
nod yoayye JaBuo{ og Aa seresa
jo pe ed B Bod Oo wee vee 10 OP © a

     

 

  

wean unos oy B
O a0amH Tas

     

 

zi smpe "SX Pay Senostan PHIMIO BMS PF CT SBE F1 We Ay "SE

 
 

19-cv-01704-JSR Document 386 Filed 02/20/20 Page 4 of 25

Gase 1

   

$ {OFCO-LOG-F ir 1 [eo ‘epeaen zo sas PAH] S03 episie WoIy SUTPES IT) ppEs-Z 1€-L28 Teo 40 WHOS TUSUIS SSIS PMO GASH MRM MSTA ssuonsand,

OUT *9] Asenuey

OSE SE NEAUISMNIG Nid Pee Aaeg aygaswag ao; Sayeyas suenselge pues syasuWOs 2} saYpesp 2H we moe sseayg
‘qeadde

GO yNod Aue 10 MOD aq Aq Palaplsues 3q JOU FIM SMITA IMOK ‘coNer{go mOX PuEqns <yplfea pue KpacaT] Jou Op NOx Bi

‘Bue ay ap ye asuepia2 OWE 2onpoNK o} puayut NOX syqnyXa Aue pue Ajysar oy {te9 Kew
nos sassaujtm Aue jo Ainaapl aq aduereadde jo 29N00 10 GoNsalgo TaNLIM INOA Ut apN]oL ospe nu Nok ‘uoNIafgo Mok
Jo voddns at Suueayy wauiapiag scp ye a0uspiAa jwasaid oj aursap pue asueivadde ue 1gqua nox J] ‘sseL yoaMAMAg 3q3 Ut
diqsraquaaut s J3quIsy, ssefQ ouisyHag aq aod 03 UAT INS sjrauINIOp (A} pu ‘sse[Q jMauapsg aU aE JO ‘sseTQ
qAMIPYAg AR JO jasqns qmypisads e aquiayy sse[Q wamManeg sp o; Ajuo sadde uogoalgo ayy asqIeqa (At) ‘couTape
$ MROD ay] 0} FANG Oo} SaYsim IaQUaYy sse{Q Wauayag aq] Yoddns Arerjaasptas pue [eBay Aue Furpnyout ‘voysafqo qova
Jo] Suoseal JY T9ads aq) puw ‘suoIsafqo Jo uotafqo s JaquayA sse[D WauyNag am Jo wauams v (11) ‘saydde conss{qo
aqR Gon OF SUaCaS[Has JO WlawaTNas om poe (CA'N'C’S) USL-POL10-49-6 UT ON ASCO pea’ ‘uoundyr7 seapyup spuog
ASH 24 UF) UONTY Wy Jo sured 3 (it) “(IEsIoysNS jou ST aINyeUTIs sXanioye oe} laqMay, sse[Q wawMamag ay <q pauis

2q ysnua pus Suqoalqo Anus Jo Gosied ap 30 Jaquina ecoqday2 pue ‘ssaippe ‘owed 2u3 (Q) :apnyour snug uoTafgo aya
mo, TeUIa Jo avogdaia Aq donoalqo ue syeu jou ne; ‘uoNoalgo uayuM ke apy isn NOK 49afqo oy ascoya NOX J]

JasuNOD pesy-0D Aq paquasaidas aq [im aoueseadde ue ius OU s2Op OYA JEqMa}\; sse{) JUaMIaNag ACY

WOI YOIS-YOIsPMIHINGS
wos Kamopgynues tiga 1O1Z6 WO ‘0d91q ueg
Mos WoIsNsMmeuaddad 10901 AN ‘SdleTg arg Ay OOLE BINS
POOOT AN “HOA MON, OOTT ans AEMPROIG “MA G09
y92HE peolg CT} ABAPROIg FINOS fy ayng JA saydoqstyg sony
yp uemuaddag “Q preqoy “uy DueSIG ]WI.ULA “on dv
FT] [PMMOID 8 UATE ‘Ord ‘Biaquoaaeg AsKo7} ABT] JB SKIDIONY NOIS+NOIS

 

 

JSURG SIS FEUPPas> SENG) Pee}. >

isassaippe jeasXgd pur prec
BUIMOLO] I 1 OTOT “9 ) Atenuey Aq fasunag sqseg GeApleN par [asuno;) peay-0g Go TONIafGo NOK Jo saidoo Jatazas
poz ‘aorsafgo Inox pue ascereadde jo soneu @ yROD JO YAO qi MLA Say Aq ‘soteyo uae ImoX Jo jasunoo ySnom
Jo Aijenprarpat ‘asuadxa uao inok ye ‘uonsy oq ut soueradde ae Imus Seu nok ‘uousafgo ue ayeut oj ye NOK J]
‘SAIA INGA JOPISGOS [LM NED 2G, JOU 0 wap aaoidde pmoys y07 ap
Rai nos Aqas suosear aAl8 Wes NGA “S}WUMAY Joy spreme sorasas Aue pue ‘Sasaadxg couesury jo yrsmasinqurias ‘s3aj
SksuioNe Jo} dogest|dde so/pue ‘counquisiq jo Tk{g Wauwsrneg ath jo wed Sue Jo [[e w ye!qo ued NOA yUIMZ[NIg
agi Moge YUIG; NOX YR UND am Tai weI Nod ‘jpasmmod apnysya jou op nok pure iaQuIayy sseTD wawMaTes eae NOK J]
{Ga UFATHSS 341 NOG Y YOULL | YA NOD 31 TL FO MOY “€%

INQIAGELEGS EEL OL ONEL OS FEO
“MALE gENAS 2up Jo jsedse ue 0; Joa{go 10u Aeue pure 13qUrayA SSe}D wauapag B1aBuo; ou are NOK ‘4JlasmNoX snNpOxs NOY “ON

 

ZHelgg 1s [ 68g Iesuspeg 943 UlOs Fasdpy APNE [IT CE
Flasinos apnyoxa nod yt yuscay yag aq wo A2uour Aue 393 10U FAN, ‘ON
BweMs} Neg 9y3 WEA; MOTOR 15D | HED ‘Hosdqy oprpxgy PIT ata

“yney an Aq paaoidde
aq Seul 724) Ssepo iaqio Aue Jo ‘NLA UE” ayosinaq ‘nuepusjaq Tarmag-con o2 joadsaz qua NOD ach Aq payed 2q
IUBRG eT ssejo iatyo Aue Oo} Adde you IM a] “Sateg pasesl TY impo a_ pur syses weuppog oy Ajuo ATdde im corstsap
Ano YOAAAy Wag $1Uz WO Ty JpasINOd pny INI OL API 39 MOA J] “SAAjOSaL TIIUIITNIg Gl eth SUMELS ty JOF ssuIeYg paszayay
Jaye aq pUe syseg aRUIpjo) ans o, WSU Aue dn aa nok qmawayjag sap Woy Jasinek apnlgKxa NOx ssqUQ “oN

Exaqey Jury y
BUCS II AGF SHUT Pasespay AIGIO sf] PUL SYIES MELEPIOS IAS FEED ‘pasd PA BPMN | ON OC £5 “OT
“RINRY 3g3 Ul TOMI 2g) UL sasseja vONesoY
paguiaa Ave ui Souedionied 10 ‘Aue H ‘s}uamaynes aryry or Senedranied wmoy paprysaid aq qu yyAt scasiad yong
MAMaTRAg aM <q punog aq jou TeYs puv ‘Pung yaauis| nag 1Ni IB JO TONNGLISIP aqy Gt sreys joU [TeUS “WaWay Wag aq
Japuin IqSls Og aAeq [EUS axoge GLO} 338 iauUME om? GI UOIsNyOXg 10} sysanb ay A[aurn poe prea ws oq suosiad [Ty

‘paaroidde 1 Justsamag stp Aq punog aq [[eqs pur zaquiayy sseD yuacammas eB xq Feys isanbai peau we Yons Saqy

{sjnosiad say poe pyeaur aq jfegspeyloads acay ach ureALAN 1Uasj]OU st yeu} JO ‘aaoge pawusisap suo aqnuety iatjo ssappe ue oy yas
si yey “emyeusis iadoid acy areqes jou szop 7M ‘voyRWUIO JUT BarFas0y 3h JO FE apnyoui oe sacp ym uorsnjoxg joj ysanbay vy
“sanRuasaidal pazuoyine Ge fq payitaqns jt uorsn{oxg ie} jsanbay aq)

WU 0] UOEZHONM e 7O JooId se [jaa se ‘Sage wasaide: pazuogne ae JO GoIsN{axa agi Sansenbsi AyQas 30 aesiad yons
Aq pausis 3q (p} paw ‘seep awamnag ayy ar drqsiequism aaoid 0; yuaroyjns syuaumm2op apraoid (9) {CA'N'Q'S) USE
POLIQ-AD-6 1 1 ON aseg pes ‘uonediry isnunup spuog YOO a4 up) aonsy am OL $82] D MAW A[Hag Sy Ig URIUPIOH aqy
Wo} P2 pnpoxa aq 3 sisanbai < qua Jo doszad qons rem ayeas (q} ‘uosiad yoe1U6 3 syeudeidde aqijo raquinu aueqdayai paz

SWEO AP “S2LTT JO Ie AMP Wl PUB “ueISNpoXa Sar yses ANTS JO vOsIId sy JO JaqtING svogde[a] PUL ‘ssamPpe ‘sUTIET 2g)

ayers (2) POE “ZIZES LAL ‘S2IMEAMTN “1 GOEL] XOE “Od “PY “MEG g°V 0, suaISNy

pxg womamneg ismayTy poog gs

O1 “QZOT ‘Oy Amnuer Aq pastodas Si JeqI GoM s parsalep 20 pslew aq shal UoTsNakg Jey ssanbsy vaya mo, puns

30 anogdayay Xq Jrasined apnysya youuES 10 A

35195
“6] GoRsanb af suorsruy sot at iad aoIsnjaNg Jo] ysanbay cay e@ yuTgns
aq] JO Jno yo oO; axTL OsTe pynom pue syUsMagias JoUd asaqy Jo mo pado ROA J

GOISH|INY JO} ysonboy,, Daya 2 Be*u as Aq HasmMod apnypoxa wED nO

ATAU SPP NE (Og MOE “6L
sntd NOX QUIMIZTWAg sqIeg TeLAppOH
sWapiag sdseg uviMpjeH 241 Jo

30 1do 03 JUATOLZNS JOU Sf SIIMHA[ HIG NEA Poe YUeg aqosinaq aq GIA TOrsaUTON fit sse{F wauIaT 1g aq jo ne SuNdO

yaacdaaAg sq Moy pong

WA IANIG LN AP JO wo gaa Aed aaragar oy I[qisa 2q ATCO [pm AIT] ‘I9AIMOLL “Wswapnes stqy UL ayedrouied yjns Apu

SHUOUIARIS NIA PUe yURG syosmsq 3q1 HIM TONIIGUES Ut sselQ TEaWATHAS ay ud

‘yosu
Of FAPIG UW WIJ WIAD © ALY SNK NGA “asines apnyjoxa jou op Wwaapjag ayy

OI] S2AfISTHIT} PAPNYINS Old IsoyL

3[NIS aq; MoI yUIUAAed Aue 3atasar
AEOY AIGOU Bada Oy Wea NOS FP

“swuepuajaq SuyRag-Uopy yarede aonesyy Jamaguos

aq] UI MOA Wasaidal Oo. INDUS “JAaMON ‘fla fesuNEg pRIy0Q sgseg ueuE

DIOL) ysurese stareya Awe oy joadsar

Miak MOA jU2s21d37 IBSNO{ OU |[IA\ fasuNOD PeI}-OD pue ‘eauayRag 2q1 Woy AsuoUt Aow 2aiz0|7 JOU Fim NOs “IZASMOTT
yeamamMag om M] psajosar Bulag sumTE]D amy Joy UG INGK TO SaNnTeg Pases[sy Isq}e a jo Ave yo syseS UEUTPpOH ans
O} 323} 3q [PR NOK ‘IaquIstT B 3q ISIMIOTRO P[NOM NOs GIG JO SSE{D UsWAMIES AGE Wiel JIsMOA apnyoxa o1 ye NOX JT

“6

ltoysanb aag -sse[d B30 Jno Sando,

SB 6] PaIgjoi SAMTIMUOS OSE SI SI, JONMANIAg 3q1 Woy Jasine’ apnyoxa ©] sdays aye, NUT NOK TAM “suIayas
aq un0yy yaauixed @ TEM 10U OP PUR ‘sse]D JUIWEAMIS amp ar urewial oO} RAL JOU Op “bquIa; sse[D Jawarnas b are NOX IT

E88R]Q IU aUTS_ISg 34} MI sq 07

 

AEA ION OG EIEN “BE

 

INGAAS LLLGS GEL AOdd TTasSHiod ONIGMIONG

“SURED PIAS aM jo condussap v 10} 9] UeLsanb sag 2se3,q “SUIT
Paseafay iaqie 34] Jo Aue Jo syoeg URMIPjON isured ese iaqyo Aue jo ued F aq

12 PIwS 2p Jo siseq aq co sagteg
10 ‘UINSAR] @ Tia anuyaos ‘MsaEy

@ URS OF BQe aq wa Pia Nok Ylasnod apnyoxa nok ssayas) “saseajay pues ywawayeag sq uo sBurni Surpayour ‘sBurpny

NO amgny Lae pu ised <q paunog aq [ILA Nox ‘Wauispyag 2q1 Woy waked ATE
pee Yoeg aqosimag] 243 JO} WED pyes pue Ajgun eB ircuqns Ajsnotasid jou pip nes J
300 op nod Fr JOADMOLT “GONdtOSap sse[p JaUNIG 341 I NOA Ft SSETD ysaIINI¢ ¥

“SHEPU II SuYNIg-OON yurEse swpreyo ned Jo Aue dn sarF 300 op nok ‘squal

EMD 2q1 Aq padadoe st wanbai aoa 2HOR] SH GHA

F991 JOU fT nod ‘swsIABIaS ALA
JO ‘tOTRIQ pyea pur ATouN B yUagns
$0 Joquiau PB ATTRIQeMOyNe are NGA
cSUTBON OG EH IETAL LL
DIA SSe1D qusMaNIS & Burress Ag

GORIITUOD TE

woIsnjoxa Jo] jsanbaz & syzuqns yey Ayu Jo uesiad Aue Jo starepa Aue (iT) Jo huamarpag am

Je WaAUacO;Us aq) oy Sayeyar suareys Aue (1) eg § J Eg ST Oy TeuMaYs au

i JO BQ TENIAg

02 yGEnsind yoy TRUNIAGS aB JO YIeal eUOLUATEHKS 2q) sine ae Tq] FUONsesuey ue
paseq sture[s (2) apMFOTT JOU [PEYS SUNELQ panes “waraq Surperyd Jo yureydkucs papuaure

Ang Sappnypoui consy ay jo qeopaid jeroegs & O1 NEpNI Jo Wo ase EM Ss:
Jaqe Aue pure sqoeg ceupjon isureSe Aoedes Ace ut io ‘<[2ageatap ‘A
‘Syenptaper ‘oaeg Aeur io “qegs ‘aes rayeaiaq Jo ‘aaey Mou ‘peg 143 5
Saag sq1 yaaa ‘seoysuT Jo aRogs ‘payasseun Jo paylosse ‘pasadsnsur

peg paseayay
aaneyussaidar
REET JOUR
N30 payoadsns

SMOUROR JO UMORy (yebaas poe sirel Serprysar} iaasoseqa aamuea Auk jo SOTIGRYT

pur ‘poumogi 1aaauaq .« ‘saseumep pure ‘s2ay sXauloye ‘sasuadxa ‘gqap ‘soup 4

sanqedad ‘sjs03

‘$23] JO] ‘SRWeC Ut asiMJamo JO ‘yoenuO2 “souRTIpIO ‘ToNRNT ar ‘aqnyeys ‘WoYMYsTOS Iapun
Suisize Jo nba JO Mel Ut TENPLAIPUL 10 ssepo JaTaya ‘(payeurwaouap Pasngy) Asosyeyn

pury Ate jo suogeSyqe Age 10} sagipiqetl 10 ‘A13A093I JO SBI ‘gLoras ‘sq
‘gins ‘syiaurspnf ‘spuewap ‘sagyiqeq ‘saBreqs ‘sureo-ranes ‘sures

Sp ‘suaryesyqo
$8019 ‘HONIE

JO Sastea ‘SUNEE) aMouyun Jampnpout ‘sumeEp Jo rsqueu [fe pue Aue saesu , svaTeED pamas,, e

“Qaca yaauaraa0s v §q parosuods urjy wauag aaAoidtag Ace jo slag Suypnyour
‘SUne]a Yons asezar Oy ISU [eS] at seq AyqUs jUATUIAGT aqy GoM oO] Se LAqUIayW) SsELy
womauss Age sapnpout sayed jjimnelg Famag ‘Aqqaa Agu a08 & st eM Faqs, set
yGawanag Aue op yosdsai GUM “SSEI) [ALEZIHOg Iq) Woy papnfIxs st WewMTUIaA0S sas

PRU! sy eq Tapaesquop Yons se sagisedes wag; Or ‘[asune| pezy
‘sAquioue pure ‘sasisse pue Siosszons ‘slossaoapsid ‘siaseqoind ‘sioyensia

-0D Sarprisar
koape “saaamsut

‘sloyngaxa ‘syioy ‘sayeIpye “SOISTAIP ‘saueIpisgns ‘Quared ‘saaysny ‘sayeigosse ‘sragued
‘sannruasaidas jesaj ‘ssaXojduia ‘squaGe ‘srapjoyyooss ‘siovanp ‘siasyjo 3fasaid 40 ised

sanocdsay SH 10 ‘Faq ‘SIy JOGILA pUe ‘Jpasit 10 ‘Ylasiay Jfasumg jo JTegsq do‘

SqUIIYA, 852(D

yoswag pur HEY goes Ajaanwjlos pue ATenpiaipul sugsw  saqieg yubrerg Sumpas., °

“suBisse put ‘Slostape ‘siaproyaieys ‘slamsul ‘sloyeystuLUIpe “s0MISKS
‘sayeyso “solielsysdagq ‘siiay ‘sien ‘sasysny ‘saaneyissaide: iaq30 Jo ;Esay ‘sAaMIONT

‘soyoeuOD ‘suase ‘sasXotduas ‘sioqamp Surgearm ‘siaujred ‘s2019

aNp ‘sIgd1jjO

yasaid Jo sed aayoadsei nam jo yaea pug ‘siossacons ‘srossagapiaid ‘samjuaa

 
 

19-cv-01704-JSR Document 386 Filed 02/20/20 Page 5 of 25

Case 1

OOCICUCOSCOOFOTTCTOETICEsEsSzO

 

€ (OPSO-196-Flirt

 

yuiof fscawiaip “(re6} masg

Mm OF qwenund poyesreuosd

 

ie 2
POTTY O88 GE psayap se ge} soreroosse “SREUIE ‘SauNgea Payelaz ‘sauensgns

suaaied syeiedso> WSAIpur PUL jsup ‘yasaid
oy ‘syseg WeMIpos) sdza seed pwsesAy,, °

  
 

aq patos ay
Feu aL,Y “dereindys aq ul Uap aze qdes

 

JO “EPIQ [ea
‘SMUIEID payneg Ave o; payeras sane, mewpory suree rns Aue Surareyareut Jo Surouauimias
Aped puqy Aue ySisse 6} fo sunte Sarre paseapqy sty jo Aue iO syseg weMpIOg sos
300 syeuaaco pue soaSe (11) per Ruter | SIDAIf ap PUL SAMIINT LAqUIA}’ SSEFQ TAMAS Tons iaguay a JO ssappre’
SaPEY PSseaysy 3g] JO ago Alga poe Yoes pue syseg uLWIPfed IUrede sare popsg 9G Jo [fe 1 AGE Buynossowd wo.
peutelta POE pareg aq Joaaroy pegs (71) ‘samieg paseajoy xp Jo ado Azaag pue Woes puw stioeg Ceuipjon warese se ute; D
Hag Sigas pur ova pasivyosip pue ‘Paareat ‘pogsmbuiyas ‘poayosal ‘paseayar ‘papyss ‘posumoxiues isaaigy poe ‘Aypeoy
€ ay ‘eaeq ireus yea wespny aqy Jo uereiodo Aq poe “saeq Oo; psmasp 2q [Eqs £ } isaqpeg psererg Fugues aq jo ysrs
egad NO ‘SI2qlIa|W SsR{5 Wlawaeg je pue syHUrE,g “Wawepag ap jo WR aayoaga sqm cody

Y Jo AUB IO SIRE TeMIplor wureFe uoTsy SIN] UL MUTED payag sq: equ ynsae sage Aue 36 4
CAIGUOS “ONS 1,ORI NOK SUBBUT FLY “ISQUEIA! SSELT) yUaUa SS S UeMIaT MON ‘yasmok sprypoxs NGA ssoy

  

 

    

 

 

 

  
 

 
 
 

gwamduyg € aaleiey 0} 0g danig [wy ey A, “OL
“WED ned SuyIpEUIsGNS O) Jee Edu og Meu BEQEWeUNIED
pur rive Bewey susnoesees; pueg YSN sqldys amed 9] pswyes uaneesNIep pee wep ye dasy sszsig

 

i X36 AUPUBA SQ] JO TOLNCUILAIOIOP [EOL] B INRUE TRA LMOD ay
PEI]T-OD “‘paaposar 3q ULES samdsip Aue sy -ag73 SuRpAue Op o] SAEU JOU |
HIME SUI
JUMOLAP SP WIEST INOA JEG? SAUTIAIIp Joye

} PUR “NOD aqy O} Wag: NUIGNS [[Tat pasuNOD
nos “uTeyy Inod Jo Aupryea aqy Surarssuca
{Q AQ] S3ISQES JEq, LOLEULIEIAL spre Apjuonbasgns nex jy “nox yoewos fle H “eansajap
MUP Yy Su LIT “SSepQ waulspisg sap ar diysroquiaw: ines ayepyeA Or

 

 

 

 

HOLLUMOTOL |S SINS papracad ane NOs HW BUILIS}Ap OF we “mod SPENIVAT f[Lat JOSIP YY SUUTEID ogy ‘SEacI=TWAS
i pue xorg

plea pue Ajay & payiuigns Ajsnoiaaxd nox Ho JO ‘ue e BG NeA yy

 

ZUNE & OLE | Sop Og OF BAeTy | og 244A,

QISHUIAG YP PUSH CISTS SCAM ye posed 3q

 

 

a Saepdn snyers usted ag a:

 
 

‘aprgonos 6} ssaoosd ayejjadde acq Jo] qou! 10 Teak e ONET Tm Sean atios
2 syeadde aq Aew ajay ‘uotnquysiq] Jo ued | pee OHSAS = aut sasoxide uO} | api, ua one: NSIC, }
Mog om ssgidde 07 roUIeY A BpIsap OF OTOT

 

 

usurceg B SAISON F TAA BSH AL LE

SISA, TUMCOMISS 3

M UO'RUNOLM 16 Yep sqeymse <Laau wo pase counquyst
UO AIA 10J ayaRpe

CUGUNGIE IE JO BEL Sd S$] UG A, “et

£] Gosand sos cONNGINSIC] Jo Ue[g ay BO OQRUNOIOT UCU WY “pMED sy Aq poscudde sc yey connie jo aed ee

gons Aq Jo ‘paaoidde si Goanaiaiclje a wld 'é ag Aq poangsp 3q fils yusuXed inod Jo yuncure ayy “opeta 3q [LM sound

UMM HO PUrty JUIWISMAG 18Ay Ay WEY satsoal [Lm qeeMresg paz. somny gore yard oy Afas(oaxd UMOUY YOU SE YE SUR SEITE

“DOUNQUISTE] JO URig IU] WOGe GOUECHOTUL aep-~oO-dn SOUT 3EG JO] 9
1 ue pased Ayduioid aq
TOYPUOLIgT MMM IE BSAA, wausyag 3g

 

 
 
  

  

 
  
 

 

8

 

 

 

gog waukeg {Ey TL BRIN MOE “et
‘yusdianieg 303 lopun sywusuited Aue gaj3oa1 jou YEN Nod ‘sya attatnes

Nid PUR BWEg agasmag] aqy JOY uMTEAD pyea pue jaw © wmugns Aysnotasid jou pip pue Wey) eB ay 10 op OA Jy
‘WED uned Sanenauisqns 0} jaTLisdut oq teu conTEsUNGD

pee mep Seep, “ssoisestesy pueg HED aqiSys sei Gj) pazejes wouejusmAsep pay wep ye deey seg
‘sdaqs pred yepOdW! 16 nox WIOTU! {TEM poe EELS mos JO iiss 283 BEMOLIIV ete ah Uses

JO UOIPIIGED., F NOK PUIs [LA JOVNSUKUPY SATEPD ayy “uneD anes jo }

“ydracay CHE
my Sormojog

 

 

 

{WSS TUAW LISSA EMO GASH AM
yeouameg 3427 GO H mugns poe ‘y usis Go] syse GUO] AB ERP ay Ye aspmypsw “wre
CIIN{SITS SHONSNYSUL 4B PETY (OPSG-196-FIP- | Fes ‘epeae zo samig paylun op apisye wo Buyjpes
“728-1 FE AQWj-{[O} JOP YSIAMUpY SUMLELQ sm Tansewoo Aq io WMS TOSONIL NS PMT PPoo gg gry RAR
tIGg UND 2B UTeIGO OsTe AeUF NO, “AsON sity 02 HAlsene GT wiOy UNEP YW yowxed Aue aaigogy
INTE NOS “SUSUTINIS ALLY PUS WAL aposirac] ayy Jo} earely MyeA pure AjouTN e yugns ju PIP MOAT

  

 
 

 

“JOVENSEMUIPY

       

 

SHIRE) Hp yews d oe Im GoOHNIGEG. GC MITE pYeA poe
A[Duun & Payinans noe ido you op nod qemn papracid) wauies sig a
as pung yaw pig # Ors a & eae g REA WUE 2 oye ose Of Pash aq UA WORT eq] wormse gaguny

3

age OF Psat JOU oO y pYeA pur Aiscdy € papyiurgns noA Jp

“pun gd [UAW NIS WAL a Wo Asa
2 age MOA YpasINO’ apNyoNe OU OP PUR IIQMIAA SSE[) wWauaag = are

 

qoute 8105) 1 TAG MOH

ev

 

2 BPENES) IO SSWIG PsyWy} SUI spysns wo] Suy

 

 

 

 

Jo MOS TSMC sing Yy PLO_GyUShH WAM UST A ssHOTISANg

 

“SaOHOesea! | PUdg, gs5 8 W
MSD PUL WSAsi

3 suasse assy deg sure pee sa: eae rompap “yBISIgAc Fe RIM

SNOT SupINpout “SsIesaTjgsys Hi io] Asessgeaq swwsaiais Mewes req weed sateydttion qwuyyee ue erate ot

PsaSe ase sey sqTeg UEUIpPjGH “swepugag Bauyeg-cen wurese uonoy RP JO GonnsasGs a penises

[TIM PUB QAR SUOISEAOT noneadoey aq, eas Be jssanoy pesey-oo

ae copeunso; FOL PUB “SISsaUzLAr fe UOMISOcap “Rep GOysE: SUB} “quuanansop

     

S| SqDRS CRIEPIOD
{iGO 3e e NSH

  

  

  

 

          

 

 

BO
a
8

 

3 JUMLINSS PUR SIUM JO Wiatiag a 2oY voneisdeos apimeid o, pawie os

 

cid 20) UL PapnyIM ae saay , sXaweREe pus sabe ayaan,

O} 94] | PRSLATISA NE SWesaNToT FBMIAMIE syseS URLUP[OH sy] Tein yw paagons o7 2 ENCE 2}

AIBAO0T3I poe TEED OK ay aI aeons a yoafons si DERE. SUIS ULLWUPIOH “SIEUIRS2 8: SBE ‘p apgurs 3
30 645 £5 93 6 Eo ee Meats

ESQOBS UROYOL) WOR Araosa? 3g ‘f “59° Spang SSIS FESEISENOS ae

“apeuayse Aqeqny

  

                  

 

 

  
 

OL PUE SSeplp LASUARMWIS st OF yasuissin os 2 PIsG 34 0} pony 2 ORE “COHt te

 

soe SYIeE CRAIP{OL)

 

{APUGLY Wlawayag spl seg WYAA “el

LEVEN ES ERIE ELLOS BEL

 

 

“WONEULIOLUL BOWE 10]
} YES “epeuny io SHB POUUN NE spisine wo Saqyes
ues NOX ‘papnisut are NOX Isq ag NS YU NS are NOA JT
“PEPNSEE WY FS SINS IGA TINS 6
SSAC] Te UBNOIG] Peng] WAMIpIIg Wy WoL GOUNCLNSIP
19 > woUp Si JO Ate Jo} qUepagad eB Avul soouRsunais
30 30 JOSLAPZ HIGUSIA! US SE SIGE SaTENY I! Qe JO Wepugaci
2 USNs Oo} Se CRG Ww 3 aacofd: doar koe (im) pee ‘span) sfpaq pce ‘spuny je pury ‘spuny pspen-aic cregaxa “SarTUTey
puny permul o) payrany yom yng ‘Baypnyoas ‘ysosopur yerorpause Aqefeur & ppoY joe ssop JO lowe Aqiofear
aaraadsal su 10 WEPUayac] E GIAad [0 Ng “IOSIAPS JOATISSAU! GE SE OS ABU SSPE LTE TE GSM Oy Se.
gavy ABUr JO SEE JORPUIJac] & UGK Ul pany wouyssam paced ic Auedares Aut {1} serait
aMINIg ay JO sasedimd yoy “sseig yoomapg sp Woy papmyoxa you ae sys

 

or

 

B zatagar (SUOE
OU Japan yeuy “AaMoy ‘pap

 

 

     

 

won papny ax
} JO siaquisur ay poe gonsy
$3) wont Aue pre wuowats 23408 eng patsy 3m) ‘aonmpps: ay UBPUAaCT v JO MOAI 20 ‘aqeyE
¥ 10 wepaajag] @ ave nok Jr ssepQ yeaurayyas wOU BR NG 83h

 

ESSE] JUSURBINSS 9G} UT PopnpUy Sureg o7 suondesx | asey y ary g

  

“SSETD 39 HUaEAS a un
3 yusUSINES B aC JLN Gordiosep

  
 
 

“pollag sse]Z) wewapsg
ISGNS YUsied JANPU JO PSH B WO QuEepuarag

SIS GSA 7O OUAL Sans pues suesad ie

BULINP WEPUsIag] BJO UE
IOW JO SUC GEM UORd

 
  

a2

 

OO! ayy psaondde Kteareayjasd peg am ‘apg pesordd

APVQUINSY IB. CY

 
 

(ABQ Ey SSUTY WISHES] WS & UY FA Gay F Og MoE L

CRWIAW@ TEES GET WOdd SENGIA BLUS OAS
4 age GE ssuja iaqye Aue <qyjiss 0] Gonow Aue Saripnyjse! ‘serepa assy
Sst Oo atH GO [DSL}3 OU SAET | JO UOLEST IID
SUMO} OYE yOsMOpIag am Iapun Aisaos2 x SSBF pags
Seu sieepaaa

 

 

 

Sur

BU

     

 

BIg-UON Barajoagi sa
JO YESMASg, sup JO resound Aue
}WAYP JOU HpoOM voronps: ae "yosusy35 3 JO jonowe om Aq pieme sadettep yeu sonpar a; yoos
BuyMIg-GON ‘suepuaiag] Furpyas-con f popreawe 31e some RB
OEY JOU 20 Jay TELY Jay eee p MARBUT aq 2

 
  
 

 

 

 

‘sjuepuajed Fares 8 SU GOe

 

“CORE pus sures URLOPIOS jsureBe sures ay a

 

OU] Gr WEpasjsp © se Ureuds7 yy ES {9D ‘paaoxide roa st scasmeg onal “swwepagag Sum “8° “GON IsUleBe
e BEEpIOH ‘peaaidde si jusway

anoQaes TE

 

HOW AB yng “ue

 

   

Hy pae Ysconeu: qusugpnt Amonans paaraims par ssi
SHOEI] G TEN, YN] JOU sop syseg UBUAPPON {RIK oe WUACaS|

S. — cam
pee erof uo paseg ‘uonsy 3q3 a7e8t seuaog

RIGS AY 1240591 OF IGS 8 ssepo pI

      

 

 
 

 

ssarede

 

LAID ot}
5 3 fe aE, oo we ne saree 0] SPIBAE IO{AIIS
Aue ‘sso couensitn IY Ue asnon, Ae ‘saxez Ave sear

 

rostasines RL, @

a Aq peacidd
PAPRME-WNOD

 

SURI
e
wOUesgry A

 
  
 

19-cv-01704-JSR Document 386 Filed 02/20/20 Page 6 of 25

Case 1

sea oe aep a Wey psuiea ysaisjar snjd ‘pong mrowmaypeg aq ‘pesoidde si yaswapag mA J} “SseIQ Wawenes
pasedoid aq jo 7yadaq 2m 16j Gseo aI ( puny yaaMIHags,, 3q1) TOrTME HFS Jo e103 © Aed a) paaiBe seq syseg geUploH

“SEAQUES A, SELL) JUBUIAMG [Te JO S22IjMR S3q BUR OT St ALIIMBAS 3 2aayaq jasune}
PEF 09 pur syneeg “Suos Feraiasa; Apyeur ysu Teg ioqyes ‘oorestadinos atmos aaigoa1 O} ‘SwATEID pea pae Apoeay 3G
Oa ‘SIBGUIA}Y SSE{O JUswWAMES 2[qISTT2 HUTIad pinos ‘pasoidde J ‘pue ‘speadde par ‘pein z ‘sSerpassoid yemy-aid jo arevason
aq] poe coneSay AMBual jo 9809 pue SYSI Iq] PIOAT O} SAPs Tog smopE WeausMIg sq, “‘VoNTy Imp jo VoNTjosaz payenosau
2 GORA O) SSeS CRUNPTOH wl coyEIpau ut padeFaa [astmoy pesyog ‘peasay sqseg AeUMppog Jo syAUIE]Y I9qR12 JO IOAR]
mm paploap jou sey yMeg aq Jeadde uo 10 ‘ery 22 Teun o oud pasafal Uasq aAey P[MOA SUNTE[S SHLUTe}q JO UTR[I9 TEM S2azt]aq
por ‘suoneBaye syourely 01 sasaajap snoveyiaur seq 1 Teq S2aaTjaq ‘sygaTe|g Aq speur suoNeBaye aqy Mim 2318e 10 S2op STIS
URWP[ON joRpuoD ,quepugyad Aq pakeurep asaq acey sIsqUIa]A, SSeIH WsUISMSS yeqy 2aajsq jasuNoD pery-op pue yynareyg
GwawEps ¥ sGL St AEA §
“SUONED ATE 3524} Jo 260 Ganz pus qova Auap syuepuajag “asuadKs sig saaut ye syyoid swepayaq
Buisearwar ‘uoroesden puog GSO goes ur saey pmnogs Xam uem (Suyyas Taqa) sso aaisoai poe (Surkng Taqayj
asoul fed oy sig 1saaut Surenes Aypasayze ‘spuog yen jo peaids yse-piq au) Gaprm oy pandsuos A[pasajfe syaepaajag ‘payee
“UNI-2q]-JJO OF OL MOGe spuOg Jo saseyoind Nagy Joy alow! Aed q sJOYSaAuT pasnes AypaBal[e iaNpues ,swepaajag ‘spuog
OMI 3U}-WO OF SIOISZATT CY Pasnes AIPISalfe LEAHY 3} GY LONIPpe U] “spe unJ-aqi-Go “Ismau 3gy saotsd raqgry Ajpey ure
paresis uns-aqzyje oF o; moge spucg jo s2aud ay SuneyUT <TeLloyTE snp pue ‘spuog una-aq-ne Buropd aL yrEUTqoNag
B SE pasn sear spueq uNI-eqiyjo jo sud am Gepdureg aq 0) Bumpioazy ‘spuog ,.'uns-24}-00,, 16 ‘panssi-A]m20 JO
aod 20) SreyNE OP IOpIO BE uTO-aN;-yo,, oF Oo, Og sow FEM spoog YEH Jo sosixl poxy Appazoye sepusjag ‘peece
“Anmapdsuos RAB IyE sen gssqe 2aeq pyees Ao aeqi snoud
Lig IsgS]  spucg ISH fas a simepagad Sermoyre jaye peeq GSO aE ut BonRodaos paonpa; Apasare seoud yg
xy oy Asendsucs padaye aq “suesue 2au20 PUR suIde! 2ey9 a1 sHOYRNUTUNES YBrosy ssoud uodn paaige pur pessnosip

suepaggecy rem oBayre synererg pouad cfr ap Farmp spueg ggo Jo saoud aq xy o: safayens Sarpen poe saonrsed

 

DAIASGO IGM PIP SIGEPHIIG we} 2 ‘sagsaooid aonesipnss Srempd par Fempiq per Zoneuspan wef sq:
Susmp payienis) wasq A[srorsasd PET ey) HOUESIPORS 3 aghas oY paysadua are sisizap pur Ey amass Many yeqrecs
Xqepaogas dy Ur SIOYSBAU! O2 PJOs 2q o} AEA we spuoy YSoq war ‘wrepluiers oy a; Puprosoy ‘ponad orenpuds
[ENGI $,pe0g WM IE spyog YEH ponss-<pwou 3oj ssoud (IL La..) Apenoraay paxy Apposaye swepogjsg “My

 

“SUBIUG PITIIOT! [VIIAIS YSNOIGI NO Pred
sem jonpuoes siqy eq) Faye qMaTeg “18 OS’ S] WV UeMIEgS a Jo | VaNdIg JO VOgRTOIA uf aye ATEpuEsas aq
OL SYGEG Geo] amo] [eiapay pue ‘syorg wpa) auey peepay ‘voneiodiog aSeZpopy Ceo] WOH [elapay ‘UoNelsossy
aBeSprojy feuonen ewapag Aq pansst spuog GSH painsasun Io} said xg 0) pandsuos syuepaajag rw wayje syHUIELg

EANOGY BOPY SULT SE IEW AS, -
‘apig jeaciddy Areatayazy $s 3mog ay pae cogeindag aq ur se SBanTEIUI Jews 3g) ATY [EGS Wloisq PIayap jou
ang ‘pasn Situ pazypedes PY “Ase TatbaMag stp GO paysod are rapig [eAordd'y Arenteemarg s oD 2q) pue uogemdag x

“(aoueindys., 29)
StS URMIPLOH YL yasuagies Jo FUAMISIISY pur conFINdyS ay GT suotUTysp aq, soga7aja3 Xq sayerodioour aaHON SIL
EFTVON SULL BF 3S l] SHORTS YT arV EH AA €
PUNY JUSUIANIS Ij LKAOY SyNGe[g Jo} spree sotasas sae
poe ‘sasusdxg doyeSary ‘say ,sXacione Jo spree iqp sisanbal ispisdo2 0} pur coynqiysiq: jo aejg pue wsuayeg tp
jo Asenbape pur ‘ssauarqeaoseas ‘ssauiy ou} Japisdes oy ume em Aq pfag oq my Tuteayy yasuayag aq jo HOA CHIOTTT
O} OSE St SONON SiG Jo asodind ayy -apqiFtpa aye nox jr suyjadaq aq Jo Gorod IMCs aataoal OY Ajdde wes nox moy pue
wag] Joy apqrSea st ogm ‘apquireae aue syysdaq 1eqM ‘SIGS [eFaz moX Juawamag aqy ‘VONIY 2uy SarEfdxa s9nON SIL
“quawmatnag am sacidde 0) 1aqjaq a sapioep UiNdD aqh
370} 3q SGIVS URUP[OH YIM jWRGsTIg pssodoid aqy jnoqe MOUR O} TSU e aazBy NOK “IDqUID}A, SSE[D ISU NIG yequxod
BSy TAqUIS,, sse[Q yswWaas B 3q Mew NOK Jey BedINpTT spsogai Jo W Pasarbai nos ssnes9q JNUON SIGE PIAIS9aI NO,
{IVON SHLL PO 1 BIG Adan %
‘genbape pue ‘apqeaoswai ‘HE; si wIawWaias aq ji ‘sBomy Jame Sucwe
‘suitmialap 01 (SuLmay yusulapieg & payyeo} Suuway F S}INPED Gay MGs ayy “TWautawWss sq) 0) Jads21 MIM presy oq
Aaruoddo tr poe yas enias ag] jo 2onou waard aq sseyo aq JO suaquiawe am yeq ormbe2 PLM unes xp ‘stoeg TEMpIOD
TIM yawlanag sim se Tons “ssP[9 B JO JTEYIg TO WepUAap e YA wWawanss v oyGI siayua jynured aaneiuasosdai & VITA
“pied 325 jou op sA2usoye ay ‘ssejo arp jo Ffeqeq uo AIsAg037 O8 SI aJam J] NED aq Aq parcidde aq ysnea
pue GunOUe 1uuSpnf papieae-jmeo am 10) puny ;amMapyas aM Woy pred aw sasuadxa uoeday poe ssa skanope
‘GouTE ssza BOY “sasuadxa VONTTT Jo s3ay sKaulone 10 afqisuodsal ATeRPIAIpUL [ON ae siaquaqui sseyo ‘Apaeyodury
“paysasaidas Ajayenbape are sisq Wau SSz{o [ye Jo sysazayar ayy
yen ams ageul o1 Aiiqrsaodsai B aaey [fe sse[o aq) wWasaidal o; payaiodde jasunoo pue ‘mos aqy ‘sjynaTEyG saqeyaasaiday
AGL “HOepaajap aqy ysureSe suureza septs aaeq oqa (sero v “2 7} suosiad payeryis KreplMts Jamo pue saafasuaqy Jo
J eaq co ynsag e Sarg (syynarerg ‘ase sign a1) syycmreyd satyeqasouday 210ur 10 ado YSTYM TL ANSMeL E SL COLI ssepo We
EUNSME'| TOI SSE ESE IEA

NOLLVIAMGSNE OISVE

 

ray

wy

wn

ww

wh ey

cA eNO EN ee ty sh stoxh stich cp ot

ory om on

OL MEO ot ato

 

OGYSH MMM UTA {stionsang

{NOHTWMIGIO] ag WOH [OG AH OC

NOJLVINMOUN] TYOW ONLLLID

ESaLeoy waMeIzHES aM yy yeas TAR “4T

{Bt ayy UysMa[NSg IG O} a
ESWUSUIINIE ap saoiddy oy isqay MA SpPiIaq wMED oh LAL

HO} OL ane} OC “SZ
pisqa, pee TINY LT

ONIVEH INDINSTLLAS S.LaN09 SHL

PDER,

AOA

gHesdy Fwepnpexg pus Fonaakyg casas asus
SIIWIUIG RY MOQY WREL | RUA END

 

SAE

gpaiag tng [UeD ‘mewapyeg AH aH J

“wawanag ay UII AsUopy aH | TED Fy
{iae’y Sure aueg aq 10}

EPIEd 2g Ssh4
g8S8D SELLE 234

CPR ULM MOH BT
MOTE IWS SE

 

BSAIAL SPM[ONG | UE
ASAJAL APNTONG | IT
guepuaysg saag

 

JOMIO Hh PUE ‘NILA ‘HUeg agosmag ang 1 Ge) Fass IPMIOXA ION OC IJ OF

EASA 4
ESSE[D WawgYIg sh ot ag 07 wey

SLNGWALLLAS SHI

gear

gyasurkeg @ 2arsaay or dg
EMOY UNCED © Akg 1 YY 0d ¢
ZMIUIAEY & 3Aq
EGOUNG MSH] I

gag wow deg 4)
Equsuted
{aplAoig siuauia

Papr[Iuj Oy | H
ESSPIQ WEWMATNAS 3g) UI Papnysuy Farag oy sao}

PUP XA TOM MOH *6T
AION OP PITIEGA ST

[INOS Ae TESHNOA ONICGNIOXNS

BON OM TH IGM LT
UIATC) TOY TEGAR 9}
AEH LOG GM ST
SPT TEA BGM PL
P Geld AHS] IeGAN EI
CTEA GINA, MOE TE

ZROLIIM MAOH TI
(Heh AO GAA OT

SLIAINA SLNIAETLLAS FHL

PHS ION PHS CLT
ydasxg alogy ary 8

an

ZAaqaua Wi ssefg Jaws E UTY | McURTOq ANCHE

SLING IND LLLOS FHL WOWd ASNOW SLED OHM

Esmepuajag] FoyHIg-UoOp] wUIESY saHE, D aN Pay sswPMeS ay og] MOL
fAwawapps =e 2zeU LS] ATA,

gimogy ut

E2HON SILL U] pasy suouraya! sep ary Tey A,
E290N SHEL PO 1 PIC AAS
“ENUSMAE'] GOUNIY SSELD BS} A

 

SRIVENGO GOLLGN SHEL DVHAA

BOW SL S] UAL

mid ed i

NOILVIAUGENI OISVE

 
COGTOOOCLOOOFOTTOTOETOOGEEDS ZG

 

 

 

 

(OFSS°196-F lic | JE ‘epenes to sorerg: per

 

HOS FUSCS ye GIST y pao SA

 

      

Aeop aon

 

    
 
 

Jeg UeUIppor)
[JR aajosai ay

     

Xed oy pasi®e seq
wWeowappsg Ap pssoudds

 

veg poseai
i seu pnog 2

       

 

“TS O'S ST HOV sRaQnEy uetciagg sm jo 7
"] AMO} feispay pus ‘syueq Wewg tleg pelapsd ‘Geyeiodie3
eu One felapay <q pansst spuce as5 pamnoastrl ww ssatid wy o
ATSALOS{IOS PUL
i noes SEI OS i
23 TY CWS) samunosg ChE Soul ques op lomuag ‘25134
{1} SBQERSES SssiIg yPAO Sse] IERIE, [EQOID
a UE “ALE poe ‘yoeg aqosimaq] ‘sqoeg aeupjoy yey satay

 

      

NY poe ‘yueg oqosmacy *

URIS We. eBICHy

     
 

  
  

   
 

SBGLINGIS §
} sant oS 38h :

    

 

   

 

“S0Q0N SIQR OL pouredes cue wip asiorsxa o7 SauTpEap ag pes scogde pue swFu sau 7, ok .
2g) DUE GOA 2USSSHIS2 O] MOISG Pasty sIakis

 

 

  

& GSO ow Jo sue ul swepugjsqd sou 10 ¢
aua9s 8 oq Seu nox ye ayearpur spose: asresaq SOON 8

‘et ABNUOLLY NV JAS eS om 8
‘gstadva UMO IMOK JE [SsENOI UakO MWA GBno1g; sourwadde we umes Meu nO, | HOWONEY MWadd¥

 

togsseh sag

 

 

  
 

FOO ap. 8 Rp IO SIRI St fetaajod 07 Was vaaq sey G IGT ST HOO pa aS © Pat “§10T

   

‘6E~ £7 SuOTsaNb 39g urd QNe we OTT ‘Hz ATerigag JO} p2yNpagos sf Fuurwsyy yuscuama

  
 

= NIBW SGO19Q HO HNOD soidde Ayeanuiyaid csaq saeg (swamps NE por ye aqosmacd,, aay} qesaienies
SUL ‘OfOe ‘gi <zenaer kate [asUnoQ .sSYseg cewpfon pues fasaneg pesq-og uo sades sarss ONFSWaH 8080 oe 4 BR Rane . 4 . ah _.. B S Nia B a eet eee
ina ‘ s : LINZAYELLES CNL, “TegQaasoar) “cen sayunosg peiouetld Nig poe WN ‘Nueg sassauusy yatg poe (,, agosinsd,

 

pur uno | 32 QM SPY ISTE ROA YOIGn ‘coRsalqo Tay mo< ur yonbar e gons Burpnpaur Aq

* SRUNIS Yu ass.
Beg 2u3 Mege Borway wsuamag amy ye yeeds ay Gorssaed 20} yNaD at se SeuT no,

$6ZS JO [HO] pourquios wy Haraacsay swawalnas lope

 
  
 

GEL OL GS

 

‘{.SqoRg URUIPIOD,.) 0

O53 2 syoeg aRuIpjo: ed GHAR

 

 
 

(Qe ati aMas,, 2M} GoROY simp Gi ;Wawapiss pasodo:d TEROMPPY PUP RON vO NOx WO!

“HONG Ussq jou aeey Gs “ssLatel e wosy WOES Os © 16 ‘ywotrestseapy we Yes yan! you si yw
(HNGZ, 342) YO A MBN! JO SLI WISYENGR oy1 407 L197} ILAsIC| SaIeIg PaNU | 9Y2 JO FepPsO ue pur ampasory
TALD {6 SUNY Tess pe4 94246 CZ spy O2 Jaeassed weard st (.s3N0K!,) PUNY WswWSNSS JN BI sueys 97 Ys pee

  
        

 

Yoyo OF 1EPIG G1 Sse~D yWswWappIg sy LA ITZUES] PUe og ysnu INS VULLAS
Aq [280NGD SUIS WEUIPTOD pue [asuney peey- op uo vo endioa SALES HEHE GL LOaLaS
QL GIs BOIIIIQO BANU & YY nes nOA JO MASNSS 3q1 0] IAiqo 0; Gaia NOx

a B 3

 

 
 

 

     

"22 - g] suonsanb sag ‘juoMaTES ‘dONNsg stag Soule pue juswelney pesedeig jRonppy ao deuesgy ‘woLSy sseLD jo Couepaag jo sate SHEL
x , ANGAETLLISS
SHEL INOUE
STESSIGA FEQVISEE

   

“SaSBAlSE Waulgnas 4
Oxo NOX TE OTOT *
Hy J]osines SBNIND 2 USER MOAT

 

“AGHEING:

eudES 3}

 

    

sitar pazyendes lato se yaa se ‘syderdezed

 

 

 

      
   

      

ve “SRUEG wRO'] 2 {pee ‘syurg ipais wey peisp|eg ‘uoneiedio9g Hy feiapeg
aBetuopy q panssr ‘Auyenb 13 jo Aggauna jo ssarpiv3e2 eee pa pecipiogns serant
1 ou Aq ware{g prea pue Syauan 2 a1y pue BACEONSEE 2 BO paog pomsasan Govs poe Ape sae puog 36m, puog

 

BRIOd IWS V BUA

suena WO Jo ‘apes ‘ssysind Sue sews vonsese

 

ones ane€ gargaai oy Kean Apuo ayy ‘suas HS k Ra 4 pure yang

H MUERIQ PHBA poe Span 2 paptagns Apease ned scan

 

 

19-cv-01704-JSR Document 386 Filed 02/20/20 Page 7 of 25

Case 1

“SEN e

      

 

aS
ATIWHNOALISTE LSTA AOA “EN AAELLLSS EE “L NST LUIS
SAI IGN OG REL dO SCHZIONd TILL NI PAYS GI MSI BOA AT od ASA f AOR VHA AA ONI@VIONI “NOLL
: SHALL OL LISdSEY ELIAS SNOLLUO ONY SLHDOM YIGA 40 IGA SHSIAGY UDILON SIMA NOTLOY
MEER ROG! BEE AG GULDINAV 8 AVIA SLNORE EGOA HOLLGN SHELL CPPRIOHLAY
a BO “IWHEGES SELVIS GRIND ¥ CAPIGSUMVO HOLLGN EULLNE SHEE GYEM HS¥ede

  
 

 

3 108 ay paydds aq [ne “ig mp
$30063 Ul MET pres pus Kyau

 
 

 

 

 

 

 

ANBINSLELSS SIELL NISNOLLdO QN¥ SLYDIM TV229'T WIR GAN LMGAWELESS DEN ATAVUS OL LHOTY UNV NOTE Gd Sdad SRANMOLLY ONY

 

 

INRICYLLLGS (@8Od0ud IVNOLLIGEY NO ONRIVEH ‘NOLLOW SS¥/1D AO LON TONE 46 FOLLON

 

 

HOT TUSHIS ASIST Y Pug AST) AA

 

 

AEISTHIS 5

 

NOLLVOLLYT ISAALLINY SQNOG WSS TY NI

 

 

 

 

DIUM “TONNGLESIC] JO Beg poe uoueimdis ag mt pune} sq ces suoyde pae |y8iu moX jnoge
§ pajrezap 5 oy “womaynag = Sumpiedai suonda pug S082 nok jo KipuRENs w saTmTGED ayQR} FAL Mojfo} IgE
owen a SRICA MEN dO LORELSIG NYHHL IOS

 

Fequag-Ton, sqp wsueFe starwpo neu Bursesysz A SHAQ SSE_D wauAMES JHICO LORISIE SELVIS OBLING

 

 
Case 1:19-cv-01704-JSR Document 386 Filed 02/20/20 Page 8 of 25

for interest on such attorneys’ fees and Litigation Expenses at the same rate as the earnings in the Settlement Fund,
accruing from the inception of the Settlement Fund until the attorneys’ fees and Litigation Expenses are paid.

‘This is only a summary of the request for attorneys’ fees and Litigation Expenses. Any motions in support of the requests
will be available for viewing on the Settlement Website after they are filed on January 6, 2020. After that date, if you
wish to review the motion papers, you may do so by viewing them at www.GSEBondAntitrustSettlement.com.

 

The Court will consider the motion for attorneys’ fees and Litigation Expenses at or after the Settlement Hearing.
THE COURT’S SETTLEMENT HEARING
27. When and Where Will the Court Decide Whether to Approve the Settlements?

The Court will hold the Settlement Hearing on February 28, 2020 at 2:00 p.m. at the United States District Court for the
Southern District of New York, Daniel Patrick Moynihan United States Courthouse, 500 Pearl St., Courtroom 14B, New York,
NY 10007. The Settlement Hearing may be moved to a different date or time without notice to you. Although you do not need
to attend, if you plan to do so, you should check www.GSEBondAntitrustSettlement com before making travel plans.

 

At the Settlement Hearing, the Court will consider whether the Settlements are fair, reasonable, and adequate. The Court
will also consider whether to approve the Plan of Distribution and requests for attorneys’ fees, Litigation Expenses, and any
service awards for Plaintiffs. If there are any objections, the Court will consider them at this time. We do not know how
long the Settlement Hearing will take or when the Court will make its decision. The Court’s decision may be appealed.

28. Do I Have to Come to the Settlement Hearing?

No. Co-Lead Counsel will answer any questions the Court may have. You are, however, welcome to come at your own
expense. If you send an objection, you do not have to come to Court to talk about it. As long as you file and serve your
written objection on time, the Court will consider it. You may also hire your own lawyer to attend, but you are not
required to do so.

29, May I Speak At the Settlement Hearing?

You may ask the Court for permission to speak at the Settlement Hearing. If you want to appear at the Settlement Hearing,
you may enter an appearance in the Action at your own expense, individually or through counsel your own choice, by
filing with the Clerk of Court a notice of appearance and your objection, and serving copies of your objection on Co-Lead
Counsel, Deutsche Bank’s Counsel, and FTN’s Counsel at the addresses set forth in in question 23, such that they are
received no later than January 16, 2020, or as the Court may otherwise direct. Any Settlement Class Member who does
not enter an appearance will be represented by Co-Lead Counsel. You cannot request to speak at the Settlement Hearing
by telephone or email.

GETTING MORE INFORMATION
30. How Do I Get More Information?

This Notice summarizes the Stipulations and Plan of Distribution. More details are in the Stipulations and Plan of
Distribution, which are available for your review at www.GSEBondAntitrustSettlement.com. The Settlement Website
also has answers to common questions about the Settlements, Claim Form, and other information to help you determine
whether you are a Settlement Class Member and whether you are eligible for a payment. You may also call toll-free 1-
877-317-7944 (if calling from outside the United States or Canada, call 1-414-961-6546) or write to the Claims
Administrator at:

 

GSE Bond Antitrust Settlement
c/o A.B. Data, Ltd.
P.O. Box 173084
Milwaukee, WI 53217
Email: info@GSEBondAntitrustSettlement.com

 

+ Please do not contact the Court or the Clerk’s Office regarding this Notice or for additional information. ****

DATED: October 29, 2019 BY ORDER OF THE COURT

Questions? Visit www.GSEBondAntitrustSettlement.com or call 877-317-7944
(if calling from outside the United States or Canada, call 1-414-961-6546) Page 10 of 10
Case 1:19-cv-01704-JSR Document 386 Filed 02/20/20 Page 9 of 25

to the following email and physical address

 

Co-Lead Counsel Deutsche Bank’s Counsel FTN’s Counsel
ScotttScott Attorneys at Law LLP Sunpson Thacher & Bartlett LLP Covington & Burling LLP
Attn: Christopher M. Burke Attn: Abram Elis Atto: Robert D. Wick

600 W. Broadway, Suite 3300 John Terzaken Henry B. Liu
san Diego, CA 92101 900 G. Street, NW Carol Szurkowski
Email: cburke@scott-scott.com Washington, DC 20001 Jetfrey Cao
Email: aecllis@stblaw.com One CityCenter
Lowey Dannenberg, P.C. john. terzaken@stblaw.com 850 Tenth Street NW
Attn; Vincent Briganti Washington, DC 20001
44 South Broadway, Suite 1100 Email rwick@cov.com
White Plains, NY LOG6O1 hliu@cov.com
Email: vbriganti@lowey.com eszurkowski@cov.com

jeao@cov.com
Any Settlement Class Member who does not enter an appearance will be represented by Co-Lead Counsel.

If you choose to object, you must file a written objection. You cannot make an objection by telephone or email. Your
written objection must include: (i) the name, address, and telephone number of the person or entity objecting and must be
signed by the Settlement Class Member (an attorneys’ signature is not sufficient); (if) the name of the Action Ui re GSE
Bonds Antitrust Litigation, Lead Case No. 1:19-cv-01704-JSR (S.D.N.Y.)) and which settlement or settlements the
objection applics to; (iii) a statement of the Settlement Class Member’s objection or objections, and the specific reasons
for each objection, including any legal and evidentiary support the Settlement Class Member wishes to bring to the
Court’s attention; (iv) whether the objection applies only to the Settlement Class Member, a specific subset of the
Settlement Class, or the entire Settlement Class; and (v) documents sufficient to prove the Settlernent Class Member's
membership in the Settlement Class. if you enter an appearance and desire to present evidence at the Settlement Hearing
in support of your objection, you must also include in your written objection or notice of appearance the identity of any
witnesses you may call to testify and any exhibits you intend to introduce into evidence at the hearing.

if you do not timely and validly submit your objection, your views will not be considered by the Court or any cou

 

24, What is the Difference Between Objecting and Excluding Myself?

You can object to the Settlements

 
 

~

ihe HE Ga

Objecting is telling the Court that you do not like something about the Settle:

a
only if you remain a Settlement Class Member and do not excl

 

from the Settlements is telling the Court that you do not want to he a nart of the Settle If you exchide yourself,

€
you have no right to object to the Settlements because they no longer affect you.
TE LAWYERS REPRESENTING YOU
258. Do ] Have a Lawyer in This Case?

The Court has appointed the lawyers listed below to represent you and the Settlement Class in this Action:

Christopher M. Burke Vincent Briganti
Scott+Scott Attorneys at Law LLP Lowey Dannenberg, P.C.
600 West Broadway, Suite 3300 44 South Broadway, Suite 1100
San Diego, CA 92101 White Plains, NY 10601
Telephone: 619-233-4565 Telephone: (914) 733-7221
churke@scott-scott.com vbriganti@lowey.com

These lawyers are called Co-Lead Counsel. Co-Lead Counsel may apply to the Court for payment of attorneys’ fees and
Litigation Expenses from the Settlement Fund. You will not otherwise be charged for Co-Lead Counsel’s services, If you
want to be represented by your own lawyer, you may hire one at your own expense.

26, how Will the Lawyers Be Paid?

To date, Co-Lead Counsel have not been paid any attorneys’ fees or reimbursed for any out-of-pocket costs. Any
attorneys’ fees and Litigation Expenses will be awarded only as approved by the Court in amounts determined to be fair
and reasonable. The Settlements provide that Co-Lead Counsel may apply to the Court for an award of attorneys’ fees
and Litigation Expenses out of the Settlement Fund. Prior to the Settlement Hearing, Co-Lead Counsel will move for an
award of $6,490,000 in attorneys’ fees, which is 22% of the Settlement Fund, plus payment of Litigation Expenses, and

Questions? Visit www.GSEBondAntitrustSettlement.com or call 877-3 17-7944
(if calling from outside the United States or Canada, call 1-414-961-6546) Page 9 of 10

SU LERVEELECLIRS
elf from the Settlements. Excluding yourself

 

°
o
°o
2
°
Q
o
o
wo
°o
o
°
SH
a
ot
od
oe
vt

6900130

34

9254
Case 1:19-cv-01704-JSR Document 386 Filed 02/20/20 Page 10 of 25

EXCLUDING YOURSELF FROM THE SETTLEMENTS
18. What if | Do Not Want to Be in the Settlement Class?

If you are a Settlement Class Member, do not want to remain in the Settlement Class, and do not want a payment from the
Settlements, then you must take steps to exclude yourself from the Settlements. This is also sometimes referred to as
“opting out” of a class.

If you act to exclude yourself from the Settlement Class of which you would otherwise be a member, you will be free to
sue Deutsche Bank, FTN, or any of the other Settling Defendants on your own for the claims being resolved by the
Settlements. However, you will not receive any money from the Settlements, and Co-Lead Counsel will no longer
represent you with respect to any claims against Deutsche Bank or FTN. Co-Lead Counsel will, however, continue to
represent you in the continuing litigation against Non-Settling Defendants.

If you want to receive money from the Settlements, do not exclude yourself, You must file a Claim Form in order to
receive any payment from the Settlements.

19. How Do I Exclude Myself?

You can exclude yourself by sending a written “Request for Exclusion.” You cannot exclude yourself by telephone or email.
Your written Request for Exclusion must be mailed or delivered such that it is received by January 16, 2020, to GSE Bond
Antitrust Settlement Exclusions c/o A.B. Data, Ltd., P.O. Box 173001, Milwaukee, WI 53217; and (a) state the name,
address, and telephone number of the person or entity seeking exclusion, and in the case of entities, the name and telephone
number of the appropriate contact person; (b) state that such person or entity requests 40 be excluded from the Deutsche Bank
and FEN Settlement Class in the Action Um re GSE Bonds Antitrust Litigation, Lead Case No. 1:19-cv-01704-JSR
(S.D.N.Y.)); (c) provide documents sufficient to prove membership in the Settlement Class; and (d) be signed by such person
or entity requesting the exclusion or an authorized representative, as well as proof of authorization to submit the Request for
Exclusion if submitted by an authorized representative.

A Request for Exclusion that does not include all of the foregoing information, that does not contain the proper signature, that is
sent to an address other than the one designated above, or that is not sent within the time specified shall be invalid and the
person(s) filing such an invalid request shall be a Settlement Class Member and shall be bound by the Settlements, if approved.

All persons who submit valid and timely Requests for Exclusion in the manner set forth above shall have no rights under

the Settlements, shall not share in the distribution of the Net Settlement Fund, and shall not be bound by the Settlements.

Such persons will not be precluded from participating in future settlements, if any, or participating in any certified

litigation classes in the Action in the future.

20. If | Do Not Exclude Myself, Can I Sue Deutsche Bank, FTN, and the Other Settling Defendants for the

Same Thing Later?

No. Unless you exclude yourself, you give up any right to sue Deutsche Bank, FTN, and the other Settling Defendants for

the claims that the Settlements resolve. If you decide to exclude yourself, your decision will apply only to Deutsche

Bank, FTN, and the other Settling Defendants. Jt will not apply to any other class that might be certified by the Court

with respect to Non-Settling Defendants, or any other class that may be approved by the Court.

21. If 1 Exclude Myself, Can I Get Money from the Settlements?

No. You will not get any money from the Settlements if you exclude yourself,

22. If L Exclude Myself from the Settlements, Can I Still Object?

No. Ifyou exclude yourself, you are no longer a Settlement Class Member and may not object to any aspect of the Settlements.
OBJECTING TO THE SETTLEMENTS

23. tow Do I Tell the Court What I Think About the Settlements?

If you are a Settlement Class Member and you do nor exclude yourself, you can teth the Court what-you think-about-the

Settlements. You can object to all or any part of the Settlements, Plan of Distribution, and/or application for attorneys’
fees, reimbursement of Litigation Expenses, and any service awards for Plaintiffs. You can give reasons why you think
the Court should approve them or not. The Court will consider your views.

If you want to make an objection, you may enter an appearance in the Action, at your own expense, individually or
through counsel of your own choice, by filing with the Clerk of Court a notice of appearance and your objection, and
serving copies of your objection on Co-Lead Counsel, Deutsche Bank’s Counsel, and F'TN’s Counsel by January 16, 2020

Questions? Visit www.GSEBondAntitrustSettlement.com or call 877-317-7944
(if calling from outside the United States or Canada, call 1-414-961-6546) Page 8 of 10
Case 1:19-cv-01704-JSR Document 386 Filed 02/20/20 Page 11 of 25

Please keep all data and decumentation related to your eligible GSE Bond Transactions. Having data and
documentation may be important to substantiating your Claim.

16. What Am I Giving Up to Receive a Payment?

Unless you exclude yourself, you remain a Settlement Class Member. That means you can’t sue, continue to sue, or be
part of any other lawsuit about the Settled Claims in this Action against Deutsche Bank, FTN, or any of the Settling
Defendants. Upon the Effective Date, Plaintiffs and all Settlement Class Members, on behalf of themselves and each of
the Released Plaintiff Parties, shall be deemed to have, and by operation of the Judgments shall have, fully, fi inally, and
forever waived, released, relinquished, and discharged all Settled Claims against the Settling Defendants, regardless of
whether such Settlement Class Member executes and delivers a Claim Form.

The capitalized terms used in this paragraph are defined in the Stipulations, Preliminary Approval Order, or this Notice.
For easy reference, certain of these terms are copied below:

 

® “Settling Defendants” means Deutsche Bank Securities Inc. and all of its respective past and present, direct and
indirect corporate parents (including holding companies and including without limitation Deutsche Bank AG),
subsidiaries, related entities, affiliates, associates (all as defined in SEC Rule 12b-2 prormulgated pursuant to the
Securities Exchange Act of 1934), divisions, joint ventures, predecessors, successors, and all of their respective
past or present officers, directors, partners, managing directors, employees, agents, contractors, attorneys, legal or
other representatives, trustees (rusts, heirs, beneficiaries, estates, executors, administrators, insurers,
shareholders, advisors, and assigns, and First Tennessee Bank, N.A. and F'TN Financial Securities Corp., together
with their respective past and present, direct and indirect corporate parents (including holding companies and
including without limitation First Horizon National Corp.), subsidiaries, related entities, affiliates, associates (all
as defined in SEC Rule 12b-2 promulgated pursuant to the Securities Exchange Act of 1934), divisions, Joint
ventures, predecessors, successors, and all of their respective past or present officers, directors, partner:
managing directors, employees, agents, contractors, attorneys, legal or other representatives, trustees, trusts, heirs,

beneficiaries, estates, executors, administrators, insurers, shareholders, advisors, and assi gns.

 

« “Settling Plaintiff Parties” means individually and collectively each Plaintiff and Settlement Class Mer nber, o

Lf of himself, herself, or itself, and each of his, her, or its respective past or present officers, directors,
stockholders, agents, employees, legal representatives, partners, associates, trustees, parents, subsidiaries,
divisions, affiliates, heirs, executors, insurers, administrators, purchasers, predecessors, successors, and
assigns, and attorneys, including Co-Lead Counsel, in their capacities as such.

 

@ “Settled Claims” means any and all manner of claims, including Unknown Cc laims, causes of action, cross-
fi fain ilities, demands, judginen Ss, SU obligations, debts, set Ts, rights oF
covery, or Habtlities 5 for any obligations of any kind whatsoever (however denominated), whether class or

indivi al, in law « or equity or arising under constitution, statute, regulation, ordinance, contract, or otherwise
ri ’ foes, and damages, w! , c

 

es,

 

 

 

Ss, costs, penala es, fines, debts, exnens

2S, OX Mer
’ a

   

 

and liabilities “of any nature whatsoever (incl uding joint and several), known or unknown, suspected o or
bnstispected. i asserted or unasserted, choate or inchoate, which the Settling Plaintiff Parties ever had, now have,

i aural e ges ofan net

Sry, Gerivalivery, or ip any capacity against the settling
Defend ‘to a factual predicate or predicates of the Action including any amended
complaint | or - pleading therein. Settled Claims shall not include: (i) claims based on transactions that are
outside the extraterritorial reach of the Sherman Act pursuant to Section 6a of the Sherman Act, [5 U.S.C, 86a;
(ii) any claims relating to the enforcement of the Settlement, or (ii) any claims of any person or entity that
submits a request for exclusion in connection with the Notice whose request is accepted by the Court.

  
  

“f
&
a
g
:
es
a
se
i
:
= o

By remaining a Settlement Class Member, you do not give up any of your claims against Non-Settling Defendants.
i7. What if 1 De Nothing?

You are automatically a member of a Settlement Class if you fit the Settlement Class description. However, if you do not
timely file a Claim, you will not receive any payment from the Settlements. You will be bound by past and any future
Jing rulings on the Set tloment and Releases. Unless you exclude yourself, you will not be able to start
a lawsuit, continue with a lawsuit, or be a part of any other lawsuit against Settling Defendants or any of the other Settling
Defendants on the basis of the Settled C laims. Please see question 16 for a description of the Settled Claims.

N
Court rulin 8, i

Ling BS,

Questions? Visit www. GSE BondAntitrustSettlement.com, or call 877-317-7944.
(if calling from outside the United States or Canada, call 1-414-961-6546) Page 7 of 10

 

o
o
o
°
°
o
°
2
va)
°
o
2
Ht
o
ot
et
oO
et
o
9
ed
o
°
a
tt
rs
tt
wo
a
o
Case 1:19-cv-01704-JSR Document 386 Filed 02/20/20 Page 12 of 25

single damages potentially recoverable at trial of between $857 million and $1.68 billion. Based on FTN’s market share
during the Settlement Class Period (4.63%), the recovery from FTN represents 18.6% to 36.5% of the preliminary estimate.
FTN would be subject to automatic treble damages and recovery of Plaintiffs’ attorney’s fees were Plaintiffs to succeed at
trial. The FTN Settlement represents an estimated 6% to 12% recovery when treble damages and attorneys’ fees are
included in the preliminary estimate.

Deutsche Bank has paid $15 million into a fund to be held for disbursement to the Settlement Class and to pay for Court-
approved fees and expenses, if the Deutsche Bank Settlement is approved. Deutsche Bank is the leniency applicant under
the Antitrust Criminal Penalty Enhancement and Reform Act of 2004 (‘ACPERA”) (Pub. L. No. 108-237, §213(a)-(b),
LL8 Stat. 661, 666-668 (June 22, 2004), as amended by Pub. L. No. 111-190, 124 Stat. 1275 (June 9, 2010), codified as
amended at 15 U.S.C. §1 note). ACPERA limits Deutsche Bank’s damages in this Action to single damages arising frorn
only Deutsche Bank’s commerce, without joint and several liability. Plaintiffs’ preliminary model estimates a range of
single damages of between $90 million and $113 million for Deutsche Bank’s GSE Bond Transaction commerce. As
such, Deutsche Bank’s Settlement Amount represents 13% to 17% of the preliminary estimate of single damages
attributable to Deutsche Bank.

Deutsche Bank and FTN have also agreed to provide cooperation for the benefit of Plaintiffs and Settlement Class Members,
including the production of documents, transaction data, and deposition and trial witnesses. Co-Lead Counsel believe the
Cooperation Provisions have and will continue to aid the continued prosecution of the Action against Non-Settling Defendants.

ii. How Will I Get a Payment?

If you are a Settlement Class Member and do not exclude yourself, you are eligible to file a Claim to receive your share of
money from the Net Settlement Fund. A Claim Form is attached to this Notice. You may also obtain a Claim Form by
visiting www.GSEBondAntitrustSettlement.com or by contacting the Claims Administrator toll-free at 1-877-317-7944 (if
calling from outside the United States or Canada, call 1-414-961-6546).

 

Read the instructions carefully, fill out the Claim Form, include all the documents the form asks for, sign it, and submit it
on the Settlement Website at www.GSEBondAntitrustSettlement.com.

Following the timely submission and receipt of your Claim, the Claims Administrator will send you a “Confirmation of
Claim Receipt,” which will acknowledge receipt of your Claim and will inform you of important next steps.

Please keep all data and documentation related to your eligible GSE Bond Transactions. Having data and
documentation may be important to substantiating your Claim.

If you do not file a Claim, you will not receive any payments under the Settlements.
12. How Much Will My Payment Be?

At this time, it is not known precisely how much each Authorized Claimant will receive from the Net Settlement Fund or when
payments will be made. The amount of your payment will be determined by the Plan of Distribution, if it is approved or by
such other plan of distribution that is approved by the Court. For more information on the Plan of Distribution see question 13.
13. What Is the Plan of Distribution?

The Plan of Distribution is available for review on the Settlement Website at www.GSEBondAntitrustSettlement.com.
The Multiplier Table referred to in the Plan of Distribution is posted on the Settlement Website. Changes, if any, to the
Multiplier ‘Table based on newly available data or information will be promptly posted on the Settlement Website. Please
check the Settlement Website for the most up-to-date information about the Plan of Distribution.

i4. When Will I Receive a Payment?

The Court will hold the Settlement Hearing on February 28, 2020 at 2:00 p.m. to decide whether to approve the
Settlements and Plan of Distribution. If the Court approves the Settlements and Plan of Distribution, there may be appeals
after that. Jt can sometimes take a year or more for the appellate process to conclude.

 

Please be paticnt; status tipdates will be posted at www GSE BondaAntitrustSetttement:com:
15. What Do I Have to Do After I File a Claim Form?

After you file a Claim, the Claims Administrator will evaluate your Claim Form to determine if you have provided sufficient
information to validate your membership in the Settlement Class. If the Claims Administrator determines that your Claim is
deficient or defective, it will contact you. If you subsequently provide information that satisfies the Claims Administrator
conceming the validity of your Claim, you will not have to do anything else. If any disputes cannot be resolved, Co-Lead
Counsel will submit them to the Court, and the Court will make a final determination of the validity of your Claim.
Questions? Visit www.GSEBondAntitrustSettlement.com or call 877-317-7944

(if calling from outside the United States or Canada, call 1-414-961-6546) Page 6 of 10
Case 1:19-cv-01704-JSR Document 386 Filed 02/20/20 Page 13 of 25

5. Why Are There Settlements?

Plaintiffs and Co-Lead Counsel believe that Settlement Class Members have been damaged by Defendants’ conduct.
Deutsche Bank and FTN do not agree with the allegations made by Plaintiffs, believe that they have meritorious defenses
to Plaintiffs’ allegations, and believe that certain of Plaintiffs’ claims would have been rejected prior to trial, at trial, or on
appeal. The Court has not decided in favor of either Plaintiffs, Deutsche Bank, or ETN. Instead, Co-Lead Counsel
engaged in separate mediations with Deutsche Bank and FTN to reach negotiated resolutions of the Action. The
Settlements atlow both sides to avoid the risks and costs of lengthy litigation and the uncertainty of pre-trial proceedings,
a trial, and appeals, and, if approved, they would permit eligible Settlement Class Members, who file valid claims, to
receive some compensation, rather than risk ultimately receiving nothing, Plaintiffs and Co-Lead Counsel believe the
Settlements are in the best interest of all Settlement Class Members.

Deutsche Bank has agreed to pay a total of $15 million and FTN has agreed to pay a total of $14.5 million (together, the
“Settlement Fund”) in cash for the benefit of the proposed Settlement Class. If the Settlements are approved, the Settlement
Fund, plus interest earned from the date it was established, less any Taxes, any Notice and Administration Costs, any Court-
awarded attorneys’ fees, Litigation Expenses, and service awards for Plaintiffs, and any other costs or fees approved by the
Court (the “Net Settlement Fund”) will be divided among all Settlement Class Members who file valid Claim Forms.

The Stipulations preserve the Settlement Class’s right to recover the entire amount of damages against Non-Settling
Defendants, who continue to litigate the Action, based on joint and several liability (after an offset post-trebling for the
Settlement Amount). Deutsche Bank and FTN do not think that Plaintiffs would have prevailed at trial (had they
successfully certified a class and survived summary judgment motions), and Deutsche Bank and FTN believe, as a result,
Settlement Class Members would have received nothing.

If the Settlements are approved, Deutsche Bank and FTN will no longer be defendants in the Action, but the Action will
continue against Non-Settling Defendants. If the Settlements are not approved, Deutsche Bank and FIN will remain as
defendants in the Action, and Plaintiffs will continue to pursue the claim against Deutsche Bank, FTN, and Non-Settling
Defendants.

6. How Do the Settlements Affect the Claims Against Non-Settling Defendants?

 

Plaintiffs’ claims against Non-Settling Defendants will continue to be htigated and prepared for he 4
Settlements are approved. in the event that damages are awarded against Non-Settling Defendants, Non-Settling
Defendants may seek to reduce that damages award by the amount of the Settlements; any reduction would not affect
Settlement Class Members’ recovery under the Settlements. The Court’s findings in any approval of the Settlements or
certification of the Settlement Class will have no effect on the Court’s rulings on future motions involving Non-Settling
Defendants, including any motion to certify any other class in the Action.

WHO GETS MONEY FROM THE SETTLEMENTS

: How De I Know if] Am a Settlement Class Member?

> WWE,

7
In the Preliminary Approval Order, the Court preliminarily approved the following Settlement Class:
Y A4Ph , ¥ 6
Ali persons and entities who or which entered into a GSE Bond Transaction with one or
more Defendants or a direct or indirect parent, subsidiary, affiliate, or division of a
Defendant during the Settlement Class Period,

Not everyone who fits this description will be a Settlement Class Member. Please ses question & for a discussion of
exclusions from the Settlement Class.
8. Are There lixceptions to Being Included in the Settlement Class?

Yes. You are not included in the Settlement Class if you are a Defendant or a direct or indirect parent, subsidiary,
affiliate, or division of a Defendant. In addition, all federal government entities and any judicial officer presiding over
this Action and the members of his or her immediate family and judicial staff and any juror assigned to this Action are
excluded from the Settlement Class.

9, Um Still Not Sure if | Am Included.

If you are still not sure whether you are included, you can ask for free help. You can call toll-free 1-877-317-7944 (if

calling from. outside the United States or Canada, call 1-414-96] -0546) or visit www.GSEBondAntitrustSettlement.com
for more information. Or you can fill out and timely return the Claim Form to see if you qualify.
THE SET CLEMENTS BENEFITS

10

Fe

ETN has paid $14.5 million into a fund to be held for disbursement to the Settlement Class and to pay for Court-approved
fees and expenses, if the FTN Settlement is approved. Plaintiffs’ preliminary damages model estimates a range of class wide
Questions? Visit www.GSEBondAntitrustSettlement.com or call 877-317-7944

(if calling from outside the United States or Canada, call 1-414-96] -6546) Page 5 of 10

 

2
2
o
o
°
o
o
o
qt
Q

oO
   

> . L yo

Case 1:19-cv-01704-JSR Document 386 Filed 02/20/20 Page 14 of 25

BASIC INFORMATION

 

i. What Is a Class Action Lawsuit?

A class action is a lawsuit in which one or more representative plaintiffs (in this case, Plaintiffs) bring a lawsuit on behalf
of themselves and other similarly situated persons (ie., a class) who have similar claims against the defendants. The
representative plaintiffs, the court, and counsel appointed to represent the class all have a responsibility to make sure that
the interests of all class members are adequately represented.

Importantly, class members are NOT individually responsible for attorneys’ fees or litigation expenses. In a class action,
attorneys’ fees and litigation expenses are paid from the settlement fund (or the court-awarded judgment amount) and
must be approved by the court. If there is no recovery on bebalf of the class, the attorneys do not get paid.

When a representative plaintiff enters into a settlement with a defendant on behalf of a class, such as these Settlements
with Deutsche Bank and FTN, the court will require that the members of the class be given notice of the settlement and an
opportunity to be heard with respect to the settlement. The court then conducts a hearing (called a Settlement Hearing) to
determine, among other things, if the settlement is fair, reasonable, and adequate.

2. Why Did I Get This Notice?

You received this Notice because you requested it or records indicate that you may be a Settlement Class Member. As a
potential Settlement Class Member, you have a right to know about the proposed Settlements with Deutsche Bank and
FTN before the Court decides whether to approve the Settlements.

This Notice explains the Action, the Settlements, your legal rights, what benefits are available, who is eligible for them,
and how you can seek to receive your portion of the benefits if you are cligible. The purpose of this Notice is also to
inform you of the Settlement Hearing to be held by the Court to consider the fairness, reasonableness, and adequacy of the
Settlements and Plan of Distribution and to consider requests for awards of attorneys’ fees, Litigation Expenses, and any
service awards for Plaintiffs from the Settlement Fund.

3. What Are the Definitions Used In This Notice?

This Notice incorporates by reference the definitions in the Stipulation and Agreement of Settlement with Deutsche Bank
(the “Deutsche Bank Stipulation”) and the Stipulation and Agreement of Settlement with FTN (the “FTN Stipulation”
and, together with the Deutsche Bank Stipulation, the “Stipulations”.

The Stipulations and the Court’s Preliminary Approval Order are posted on the Claims Administrator’s website at
www.GSEBondAntitrustSettlement.com (the “Settlement Website”). All capitalized terms used, but not defined, shall
have the same meanings as in the Stipulations and the Court’s Preliminary Approval Order.

4, What Is This Action About?

Plaintiffs allege that Defendants conspired to fix prices for unsecured GSE bonds issued by Federal National Mortgage
Association, Federal Home Loan Mortgage Corporation, Federal Farm Credit Banks, and Federal Home Loan Banks in
the secondary market in violation of Section | of the Sherman Act, 15 U.S.C. §1. Plaintiffs allege that this conduct was
carried out through several interrelated means.

 

First, Defendants allegedly fixed free-to-trade (“FTT”) prices for newly-issued GSE bonds after the bond’s initial
syndication period. When GSE bonds are ready to be sold to investors in the secondary market, they become FTT and
dealers are expected to cease price coordination that had previously been permitted during the joint underwriting and
bidding and primary syndication processes. Plaintiffs allege that Defendants did not observe this division, and agreed on
FTT prices and shared confidential order and trade information to coordinate their trading positions and trading strategies
to fix the prices of GSE bonds during the FTT period. Plaintiffs allege that Defendants discussed and agreed upon prices
through communications in chat rooms and other means. The conspiracy to fix FIT prices allegedly reduced competition
in the GSE bond market, allowing Defendants to sell GSE bonds at higher FTT prices than they could have absent the
alleged conspiracy.

Second, Defendants allegedly fixed prices of GSE bonds that were about to go “off-the-run” in order to inflate the price of
newly-issued, or “on-the-run, ‘The price of off-the-run bonds was used as a benchmark in pricing on-the-run

 

 

bonds, and thus artificially inflating the prices of bonds about to go off-the-run created artificially higher prices for newer,
on-the-run bonds. In addition to the harm caused to investors in on-the-run bonds, Defendants’ conduct allegedly caused
investors to pay more for their purchases of bonds about to go off-the-run,

Third, Defendants allegedly conspired to widen the bid-ask spread of GSE bonds, allegedly causing investors to pay more
(when buying) and receive less (when selling) than they should have in cach GSE bond transaction, increasing
Defendants’ profits at investors’ expense. Defendants deny each and every one of these allegations.

Questions? Visit www.GSEBondAntitrustSettlement.com or call 877-31 71-7944
(if calling from outside the United States or Canada, call 1-414-961-6546) Page 4 of 10
Case 1:19-cv-01704-JSR Document 386 Filed 02/20/20 Page 15 of 25

WHAT TRUS NOTICE CONTAINS

 

VB WN

 

Why Is There a Settlement? oo.
6. How Do the Settlements Affect the Claims Against Non-Settling Defendants? ....0ccccccccccccccccccccccscsccecsesecees 5

WHO GETS MONEY FROM THE SETTLEMENTS oo.cccccccccccscescssessssssseressstsissresinsseseavessssiesstisteeseuieeeseeeecee. 5

7. How Do LE know if | Am a Settlement Class Member? o.oo ccccccccccscccsscessecssestessareaestssvesveseeveetiitescerccce 5
8. Are There Exceptions to Being Included in the Settlement Clags? ..ccccccccccccsccscssssesscessesssesesssessveseseveeecccceee. 5
9. Pm Sull Not Sure if 1 Am Included

 

THE SETTLEMENTS BENEBIVS voces esnereesessssessessserssrssssesissaresnsevtasssiustitsessisvasiusienusereesestenece: 5

10. What Do the Settlements Provide? ooo cece ccecccsssssessessesscsresssvcsetsessusresssarasirssnasssitsisavensvsssssesterteesecereeese 5
UL. How Will Get a Payment? occ Cees e cere eeeceenateeraceetetseteeveensvesteciesiteetassasensseeens 6
12. How Much Will My Payment Be? oo...
13, What Is the Plan of Distribution? oo. ccc cece cccccccecsessessasecssessrseveatesttavesritsessssssesiesiesrenssesearesseseteeeseeseeees 6
14, When Will} Receive a Payment? icc ccscssessceceressesissresnesearsavessssitessitaeisarearsaitisiteitsisteteitetcesee. 6

 

 

15. What Do | Have to Do After | File a Claim Porm? ooocccccccccccccccecesessesesssvesversesstsseseseveveeteceeeteetiteteetececc 6
16. What Am I Giving Up to Receive a Payment? occ cccccccccssesesseesearestesessesseatsrestesscssessester erties, 7

 

18. What if | Do Not Want to Be in the Settlement Class? ooicoccceccccccccssscscsscacesesvssetsesseresseevesceveeteeteteeeec 8
1S. How Do 1 Exclude Myself?
20. If} Do Not Exclude Myself, Can 1 Sue Deutsche Bank, FTN, and the Other Settling Defendants for

the Same Thing Laer? cece ccccesssestscsessssestssessssesvsssssssrestsrsatsesenessn

  
 
  

   

THE LAWYERS REPRESENTING YOU oocccccccccccccscesess cscs sssesuresaresressusressesrermissssatarsersuveusresvtsuittiteeeieetesceccc 9

25, Do | Have a Lawyer in This Case? ccc essnssssssessusssessssssessresssssesssstssssssusstarinasessseesiessssessessaseesee 9
26. How Will the Lawyers Be Paid? occ tesesestesccesreesessssearessssussnsstsesssssreasesereaeeeetesseeee 9

THE COURT’ S SETTLEMENT HEARING ooo. cccccceccesccs css tesressesserssesssesresressessasiitarerissesiuisttsratesetiiteseeeece. 10
27, When and Where Will the Court Decide Whether to Approve the Settlement

28. Do 1] Have to Come to the Settlement Hearing?
29. May I Spoak At the Settlement Theorie? occ ccscccccsccssssssssvessessessvaressessiatensssessessvessearerstsateeteeeeecesce 10

GETTING MORE INFORMATION woccccccccccsessseestessesssssssssssrassisssusssisssnearasastassssisssissseareees tees batveeecereeaes 10

30. How Do T Get More Information? ccc cece ccccsessecsssesnssessesnscsstetatarsavarsutsrpseivatsiesstitittscevteseterscces. HO

Questions? Visit www.GSEBondAntitrustSettlement.com, or call 877-317-7944
(if calling from outside the United States or Canada, call 1-414-961-6546) Page 3 of 10

 

°
°
2
°
°
°
°
oS
0
°
So
ro
a
°
wt
a
o
a
°
”
wt
°
ro
a
gy
%
tl
ra
a
°
Case 1:19-cv-01704-JSR Document 386 Filed 02/20/20 Page 16 of 25

Federal Farm Credit Banks, and Federal Home Loan Banks in the secondary market in violation of Section | of the
Sherman Antitrust Act, [5 U.S.C. §1.

The Court has preliminarily approved the Settlements with Deutsche Bank and FTN. To resolve all Settled Claims
against all Settling Defendants, Deutsche Bank has agreed to pay a total of $15 million, and FT N has agreed to pay a total
of $14.5 million. Deutsche Bank and FTN have also agreed to provide reasonable cooperation, including the production
of documents, transaction data, and deposition and trial witnesses to the benefit of Plaintiffs and Settlement Class
Members (“Cooperation Provisions”). Co-Lead Counsel believe that the Cooperation Provisions have and will continue
to aid Plaintiffs in pursuing their claim in the Action against the Non-Settling Defendants, which deny all allegations.
Settlement Class Members will not, by participating in the Settlements, be releasing their claim against the Non-Settling
Defendants.

The following table contains a summary of your rights and options regarding the Settlements. More detailed information
about your rights and options can be found in the Stipulations and Plan of Distribution, all of which are available at
www.GSEBondAntitrustSettlement.com (the “Settlement Website”).

YOUR LEGAL RIGHTS AND OPTIONS IN THESE SETTLEMENTS

 

 

You are automatically part of the Settlement Class if you fit the Settlement Class
description. However, if you do not file a timely claim, you will not receive any
DO NOTHING payment from the Settlements. You will be bound by past and any future Court
rulings, including rulings on the Settlements, if approved, and Releases, but will not
be eligible to receive any payment from the Settlements. See question 17.

 

You may be eligible to share in the Net Settlement Fund if you complete and file a
valid Claim by no later than February 5, 2020. If you file a Claim, you will remain
in the Settlement Class if you are a Settlement Class Member. You will be bound
by past and any future Court rulings, including rulings on the Settlements, if
approved, and Releases. If you do not file a Claim, you will not receive any
payments under the Settlements. See question 11.

FILE A CLAIM FORM

 

If you wish to exclude yourself from the Settlements, you must submit a written
request by January 16, 2020. If you exclude yourself, you will not be bound by the
Settlements, if approved, or settlement releases, and you will not be eligible for any

auvment Fram the Cattle Ht 3
payment from the Settlements. See questions 18 ~ 22.

EXCLUDE YOURSELF
FROM THE
SETTLEMENTS

 

If you wish to object to the Settlements, you must file a written objection with the
OBJECT TO THE Court and serve copies on Co-Lead Counsel, Deutsche Bank’s Counsel, and FT'N’s
SETTLEMENTS Counsel by January 16, 2020. You must be and remain within the Settlement Class
in order to object. See questions 23 and 24.

 

You may ask the Court for permission to speak at the Settlement Hearing about the
Settlements by including such a request in your written objection, which you must
file with the Court and serve copies on Co-Lead Counsel, Deutsche Bank’s Counsel,
and ETN’s Counsel by January 16, 2020. The Settlement Hearing is scheduled for
February 28, 2020 at 2:00 p.m. See questions 27 - 29.

GO TO THE SETTLEMENT
HEARING

 

APPEAR THROUGH AN You may enter an appearance through your own counsel at your own expense. See

 

 

ATTORNEY question 29:

 

 

 

These rights and options and the deadlines to exercise them are explained in this Notice.

Questions? Visit www.GSEBondAntitrustSettlement.com or call 877-317-7944
(if calling from outside the United States or Canada, call 1-414-961-6546) Page 2 of 10
Case 1:19-cv-01704-JSR Document 386 Filed 02/20/20 Page 17 of 25

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UN RE GSE BONDS ANTITRUST? LITIGATION Case No. 1:19-cv-01704 (ISR)

 

 

NOTICE OF PENDENC Y OF CLASS ACTION, HEARING ON PROPOSED SETTLEMENTS AND
ATTORNEYS? FEES PETITION, AND RIGHT TO SHARE IN NET SETTLEMENT FUND

PLEASE READ THIS ENTIRE NOTICE CAREFULLY. <A UNITED STATES FEDERAL COURT
AUTHORIZED THIS NOTICE. YOUR RIGHTS MAY BE AFFECTED BY THE PROCEEDINGS IN THIS
ACTION. THIS NOTICE ADVISES YOU OF YOUR RIGHTS AND OPTIONS WITH RESPECT TO THIS
ACTION, INCLUDING WHAT YOU MUST DO IF YOU WISH TO SHARE IN THE PROCEEDS OF TUE
SETTLEMENTS. TO CLAIM YOUR SHARE OF THE SETTLEMENTS, YOU MUST ELECTRONICALLY
SUBMIT YOUR CLAIM ON OR BEFORE FEBRUARY 5, 2020.

To: All persons and entities who or which entered into a GSE Bond Transaction with one or more Defendants or a direct
or indirect parent, subsidiary, affiliate, or division of a Defendant during the Settlement Class Period (January 1, 2009
through and including January 1, 2019),

“GSE Bond Transaction” means any purchase, sale, or other transaction in the secondary market with respect to any GSE
Bond. “GSE Bond” means any and each unsecured bond or debt instrument (Le., senior debt, subordinated debt, and
junior subordinated debt) regardless of currency or credit quality, issued by Federal National Mortgage Association,
Federal Home Loan Mortgage Corporation, Federal Farm Credit Banks, and Federal Home Loan Banks.

The capitalized terms in these paragraphs, as well as other capitalized terms, are explained or defined below or in the
Stipulations.

This Notice of Pendency of Class Action, Hearing on Proposed Settlements and Attorneys’ Fees Petition, and Right
fo Share in Net Settlement Fund (“Notice”) is given pursuant fo Rule 23 of the Federal Rules of Civil Procedure
and an Order of the United States District Court for the Southern Distriet of New York (the “Court”). lt is mot
junk mail, an advertisement, or a solicitation froma lawyer. You have not been sued.

The purpose of this Notice is to inform you of the separate settlements (“Settlements”) with Deutsche Bank Securities Inc.

(“Deutsche Bank”) and First Tennessee Bank, N.A. and FTN Financial Securities Corp. (together, “EP in this Action.
You are receiving this Notice because records indicate that you may be a Settlement Class Member in this Action because
you may have transacted with one or more Defendants in one or more GSE Bond Transactions during the Settlement

Class Period.

The Court has appointed the lawyers listed below to represent you and the Settlement Class in this Action:

Christopher M. Burke Vincent Briganti
Scott+Scott Attorneys at Law LLP Lowey Dannenberg, P.C.
600 W. Broadway, Suite 3300 44 South Broadway, Suite 1100
San Diego, CA 92101 White Plains, NY 10601
Telephone: 619-233-4565 Telephone: (914) 733-7221
cburke@scott-scott.com vbriganti@lowey.com

‘The Action alleges that Deutsche Bank, FTN, and Barclays Capital Inc.; BNP Paribas Securities Corp.; Citigroup Global
Markets Inc.; Credit Suisse Securities (USA) LLC; Goldman Sachs & Co. LLC: J. P. Morgan Securities LLC; Merrill
Lynch, Pierce, Fenner & Smith Inc., TD Securities (USA) LLC; Nomura Securities International, Inc.; HSBC Securities
(USA) Inc, Cantor Fitzgerald & Co, SG Americas Securities LLC, Morgan Stanley & Co., LLC; and UBS Securities
LLC (“Non-Settling Defendants,” and collectively with Deutsche Bank and FTN, “Defendants”), conspired to fix prices
of unsecured GSE bonds issued by Federal National Mortgage Association, Federal Home Loan Mortgage Corporation,

 

°
o
°o
°
°o
ps
3
°
a
°
°o
°
i!
oS
ot
ot
©
vt
°
m
wf
o
°
a
xe
on
tt
re)
a
°
Case 1:19-cv-01704-JSR Document 386 Filed 02/20/20 Page 18 of 25

 
1p. Mot@@Se 1:19-cv-01704-JSR Document 386 Filed 02/20/20 Page 19 of 25

500 Stanton Christiana Road, DE3-3930
Newark, DE 19713

 

Heed espegelegpeppegdeepesQEU UTE A aoa etog Ui tadad Detgaageteg]
0001104 7 of 12 NSPOCLAT 22 02520 coacoDN00000

MICHAEL A & ROBYN J DEBELL FAMILY
7311 N EUCALYPTUS DR
PARADISE VALLEY AZ 85253-3313

 

important information regarding a proposed class action

We have received the enclosed Securtties Litigation Notice for GSE Bonds (the "Class Action"). Our records indicate that you held securities
associated with this Class Action in your J.P. Morgan account(s) (the “Account(s)") during the settlement class period. As a result, you may
be eligible to participate in the Class Action,

oO
2
o
a
oO
°
°
o
ot
o
o
o
ft
o
et
ed
o
ed
°
a
a
°
o
a
it
“
aft
nn
n
o

Next steps

@ Please review the enclosed materials, which include the Securities Litigation Notice and Proof of Claim. The information in these
documents will help you determine your eligibility to participate in the Class Action, and provides instructions on how to file if you

are eligible.

@ — If you choose to participate in the Class Action, please be sure to file your required paperwork before the deadline. It is important
that you mail all required documents directly to the address indicated on the Proof of Claim form. Please do not return any forms
to J.P. Morgan, as we are not able to file your claim on your behalf.

or more information

ou have any questions, please contact your J.P. Morgan representative.

Account title Ending in
MICHAEL A & ROBYN J DEBELL FAM TR 3008

Bank products and services are offered through JPMorgan Chase Bank, NA. and its affiliates.
Brokerage products and services are offered through J.P. Morgan Securities LLC, member FINRA and SIPC.

 

investment products: Not FDIC insured ® No bank guarantee @ May lose value

 
Case 1:19-cv-01704-JSR Document 386 Filed 02/20/20 Page 20 of 25

SECTION 2: SIGNATURE

PLEASE READ THE RELEASE, CONSENT TO DISCLOSURE
AND CERTIFICATION, AND SIGN BELOW.
I (we) acknowledge that, as of the Effective Date of the Settlements, pursuant to the terms set forth im the
Stipulations, and by operation of law and the Judgments, I (we) shali be deemed to have fully, finally, and forever
waived, released, relinquished, and discharged all Settled Claims (as defined in the Stipulations and/or Judgments),
and shall forever be enjoined from prosecuting any or all of the Settled Claims against the Settling Defendants (as
defined in the Stipulations and/or the Judgments).

By signing and submitting this Claim Form, I (we) consent to the disclosure of information relating to my (our)
GSE Bond Transactions with Defendants during the Settlement Class Period for use in the claims administration
process.

If signing as an Authorized Representative on behalf of an entity, I (we) certify that I (we) have legal rights and
authorization from the entity to file this Proof of Claim form on the entity's behalf.

UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE UNITED STATES OF AMERICA,
1 (WE) CERTIFY THAT ALL THE INFORMATION PROVIDED BY ME (US) ON THIS CLAIM FORM
IS TRUE, CORRECT, AND COMPLETE AND THAT THE DATA SUBMITTED IN CONNECTION WITH
THIS CLAIM FORM ARE TRUE AND CORRECT COPIES OF WHAT THEY PURPORT TO BE.

Date: __ _
Signature of Claimant (if Claimant is an individual MM/DD/YY
filing on his or her own behalf)

 

 

Print Name of Claimant (if Claimant is an individual
filing on his or her own behalf)

Date
Authorized Representative Completing Claim Form (if any) MM/DD/YY

 

 

Print name of Authorized Representative Completing Claim
Form (if any)

 

Capacity of Authorized Representative (if other than an individual
e.g., trustee, executor, administrator, custodian, or other nominee)

REMINDER: YOUR CLAIM FORM AND REQUIRED DATA MU ST BE SUBMITTED ONLINE BY
11:59 P.M. EASTERN TIME ON FEBRUARY 5, 2020.

 

Questions? Visit www. GSEBondAntitrustSettlement.com or call 877-317-7944

(if calling from outside the United States or Canada, call 1-414-961-6546)

 
Case 1:19-cv-01704-JSR Document 386 Filed 02/20/20 Page 21 of 25

22-22 YEARS
22-23 YEARS
23-24 YEARS
24-25 YEARS
25°20 YEARS
20-27 YEARS

27-28 YEARS

 

28-29 YEARS
29-30 YEARS
> 30 YEARS

 

z TO’ ¥. LOTIC ¥, .. . 4 me at .
TRADE DURATION LOTAL NOTIONAL TOTAL NOTIONAL SOLD (USD)

All Maturities

 

Vv. CLAIMANT’S CERTIFICATION & SIGNATURE

°
o
°
°
o
oO
°
o
ct
ot
a
°
er
°
ot
ct
o
I
°
”
ot
°
a
a
<p
e
xf
10
a
o

 

BY SIGNING AND SUBMITTING THIS CLAUM FORM, CLAIMANT OR CLAIMANTS AUTHORIZED
REPRESENTATIVE ON CLAIMANT’S BEHALF CERTIFIES AS FOLLOWS:

1. ¥ (we) have read the Notice and Claim Form, including the descriptions of the Releases provided for in the

Stipulations;

aa eueae f

2. 1 (we) am (are) a member of the Settlement Class and am (are) not one of the individuals or entities excluded from the
Settlement Class;

3. (we) have not submitted a Request for Exclusion;

4. 1 (we) have made the transactions submitted with this Claim Form and have not assigned my (our) Settled Claims to
another;

a or purported io assign or transfer,

tee

5. If we) hereby warra not assigned or tra

ni an
A

    

 

voluntarily or involuntarily, any > the release or any other part or portion thereof:

6. 1 (we) have not submitted any other claim in this Action covering the same transactions and know of no other person
having done so on his/her/its/their behalf.

7. I (we) hereby consent to the disclosure of, waive any protections provided by applicable bank secrecy, data privacy
laws, or any similar confidentiality protections with respect to, and instruct Defendants to disclose my (our) information
and ixansaction data relating to my (our) trades for use in the claims administration process;

8, I (we) submit to the jurisdiction of the Court with respect to my (our) claim and for purposes of enforcing the Releases
set forth in any Judgments that may be entered in the Action;

9, I (we) agree to furnish such additional information with respect to this Claim Form as the Claims Administrator or the
Court may require; and

10. | (we) acknowledge that I (we) will be bound by and subject to the terms of the Judgments that will be entered in the
Action ifthe Settlements are approved.

    

Questions? Visit www.GSEBondAntitrn Leo or call 877-317-7944

(if calling from outside the United States or Canada, cal] }-414-.961-6546)
Case 1:19-cv-01704-JSR Document 386 Filed 02/20/20 Page 22 of 25

TL. REQUIREMENTS FOR CLAIM SUBMISSION
L. YOU MUST SUBMIT YOUR CLAIM ELECTRONICALLY IN THE REQUIRED FORMAT

Claimants must electronically submit their Claims online at www.GSEBondAntitrustSettlement.com by 11:59 p.m, Eastern
Time on February 5, 2020. Claim Submission Instructions, including the information you must provide about your GSE Bond
Transactions, are available at www.GSEBondAntitrustSettlement.com. Claims must be submitted in the format specified by the
Claim Submission Instructions.

Along with your Claim Form, you must submit the details of your GSE Bond Transactions in the Notional Table in Part IV, below.

> YOU DO NOT NEED TO SUBMIT ANY ADDITIONAL DATA OR DOCUMENTATION OF TRANSACTIONS AT
THIS TIME, BUT YOU MAY BE REQUIRED TO DO SO IF CONTACTED BY THE CLAIMS ADMINISTRATOR.

The Claims Administrator may request that Claimants submit additional data or documentation of their GSE Bond Transactions.

A GSE Bond Transaction Data template, including the information you must provide about your GSE Bond Transactions, if

requested, is available at www.GSEBondAntitrustSettlement.com.

If supplemental documentation is required, it would be from one or more of the following sources, so you should retain any such

records in case you need to submit them to the Claims Administrator in the future:

a. Transaction data from your bank, broker, or internal trade system;
Bank confirmations by individual trade;
Bank transaction reports or statements;
Trading venue transaction reports or statements;
Prime broker reports or statements;
Custodian reports or statements;
Daily or monthly account statements or position reports;
Email confirmations from counterparty evidencing transactions,
Bloomberg confirmations or communications evidencing transactions; and/or
j. Other documents evidencing GSE Bond Transactions with Defendants during the Settlement Class Period.
Further information about these requirements is included in the Claim Submission Instructions, which are available at
www.GSEBondAntitrustSettlement.com.
IV. NOTIONAL TABLE OF GSE BOND TRANSACTIONS
Complete this Part IV if and only if you entered into GSE Bond Transactions with one or more Defendants fiom January 1, 2009
through and including January 1, 2019. Do not include information regarding instruments other than GSE Bond Transactions.

romeo

_:

TRADE DURATION TOTAL NOTIONAL TOTAL NOTIONAL SOLD

0-1 YEARS
1-2 YEARS
2-3 YEARS
3-4 YEARS
4-5 YEARS
5-6 YEARS
6-7 YEARS
7-8 YEARS
8-9 YEARS
9-10 YEARS
10-L1 YEARS

12-13 YEARS
13-14 YEARS
14-15 YEARS
15-16 YEARS
16-17 YEARS
17-18 YEARS
18-19 YEARS
19-20 YEARS
20-21 YEARS
Questions? Visit www. GSEBondAntitrustsettlement.com or call 877-317-7944

(if calling from outside the United States or Canada, call 1-414-961-6546)

 

 
Case 1:19-cv-01704-JSR Document 386 Filed 02/20/20 Page 23 of 25

Section 1 ~ Claimant Information

 

 

 

 

Claimant ’s First Name ME Claimant’s Last Name

t
LITLE TPEETPEr oT (1) CEPT EEE
Co-Claimant’s First Name MI Co-Claimant Owner’s Last Name

 

 

LIT TITETTI TIT) OC) CEEEE TTT Err eit re

Entity Name (if Claimant is not an individual)

LL ETETT EPI TTT PrP tTrT rTP r rrr rrr reer ce

Representative or Custodian Name (if different from Claimant]s] listed above)

Lit ETT EET E TPT TTT TTP rrr Tritt rr rrr

Address | (street name and number)

LIELEETPLETETETT EEE ty

Ltt Loot Jo
Address 2 (apartment, unit, or box number)

LIE EEL ETE TIT ETTTT TTP TTT Tree irrt

City State ZIP Code/Postal Code

LL LETT TET ITT TITT TET) 6 CLE rrr

Province/Region Gf outside U.S.)

LILLE LTET{T TTT TTP tt Tritt ttre irri ter eee

Claimant’s Country of Domicile

I { T T t T T T t T T r ¢ 7 r

PiLL ELT EEE TPT Titre rrr TTT irri
Claimant Tax ID (For most U.S. Claimants, this is their individual Social Security number, employer identification mamber, or taxpayer
identification mumber. For non-US. Claimants, enter a comparable government- issued identification number.}

I i T T T T t t t 7 t 7 -
CTT
Telephone Number (home or cell) Telephone Number (work)

Lit I-LELI-LET 71 LL LI-LEEI-LET TI

Email Address (f you provide an email address, you antharize the Claims Administrator to use it in providing you with information relevant to this claiai.)
FEILTTTTP Eitri lfti li tii PELLET ET EI
Pt ttt} tp tb | _
Location(s) from which Claimant entered into GSE Bond Transactions:

Le S. or its territories | Other (please specify):

iherized Representative Information

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of the person you would like the Claims Administrator to contact regarding this Claim Gf different from the Claimant name listed above)
First Name MI Last Name

LL ELT TT TT Tt C) PEEP E Trt trier

Address 1 (street name and number)

LL EET TTT TTT TTT PTt tri tire ire

Address 2 (apartment, unit, or box number)

Lit EEE E TELE Pitt ttt rr trite rr ere

 

 

 

 

 

 

 

 

 

 

City State AIP Code/Postal Code (if outside U.8.}
t ] t y t T T t t T t t Y 7
DLi tT EEE Li ttt ttt ti Pd LE) LET TET ey
Telepbone Number (home or cell) Telephone Number (work)

PT] PO rp prem pemnnnmnnnnegmmnnrg
LE LI-LELEI-LE TT oe

 

 

Email Address (if you provide an email address, you. authorize the Claims Administrator to use it in providing you with information relevant to this claim.)

PLE PETTITTE LETT tire ry

Questions? Visit www. GSEBondAntitrustSettlement.com or call 877-317-7944

(if calling from outside the United States or Canada, call 1-414- ~961-6546)

 

 

 

  
  

 

°
a
o
o
o
o
°
o
o
ot
o
o
xt
3
wt
rf

&

0254345001302
 

 

 

 

 

 

 

 

 

Say BRS

 

 

 

 

ee Ee

GOSSSSASSRAGTERACEE

WAHIVO VTIIM.

No

ASTYSAON AY

3
®
2

Oo

aose

@

-eagos

2 o

x

3 e

css!

eo

GS 4

Ss

ive

tg

 

£6258 ZV ‘Aen asipeied

‘aq snjdAjeong

NUbEZ

Head "Vy feeYy A “IAI

 
Case 1:19-cv-01704-JSR Document 386 Filed 02/20/20 Page 25 of 25
